Exhibit 10.15

 

 

LEASE AGREEMENT

BETWEEN

WITMAN PROPERTIES, L.L.C.,

a New Jersey limited liability company

 

and

 

ALEXANDER ROAD AT DAVANNE, L.L.C.,

a New Jersey limited liability company

 

as Tenants in Common,

AS LANDLORD

-AND-

UROGEN PHARMA, INC.,

a Delaware corporation

AS TENANT

 

PREMISES:

400 Alexander Road

 

West Windsor, New Jersey

DATED:October 31, 2019

 

 

 

4846-0294-9028.v11

--------------------------------------------------------------------------------

 

THIS LEASE AGREEMENT (this “Lease”), dated as of October 31, 2019, is made by
and between WITMAN PROPERTIES, L.L.C., a New Jersey limited liability company
and ALEXANDER ROAD AT DAVANNE, L.L.C., a New Jersey limited liability company,
as Tenants in Common, having offices at c/o Woodmont Properties, 100 Passaic
Avenue, Suite 240, Fairfield, New Jersey 07004 (collectively, “Landlord”), and
UROGEN PHARMA, INC., a Delaware corporation having its principal office located
at 499 Park Avenue, Suite 1200, New York, NY 10022 (“Tenant”). Landlord and
Tenant may be referred to collectively in the Lease as the “Parties”, or each
may be referred to singularly as a “Party”.

PREAMBLE:

BASIC LEASE PROVISIONS AND DEFINITIONS

In addition to other terms elsewhere defined in this Lease, the following terms
whenever used in this Lease shall have the meanings set forth in this section,
unless such meanings are expressly modified, limited or expanded elsewhere
herein.

“Actual Delivery Date” shall be the date upon which Landlord delivers the
Premises to Tenant in Delivery Condition.

“Additional Rent” shall mean all sums in addition to Fixed Base Rent payable by
Tenant to Landlord pursuant to the provisions of this Lease.

“Base Building Work” is not applicable.  Tenant is talking the Demised Premises
as-is and Landlord is not obligated to make any improvements, changes,
installations, alterations, repairs or replacements to the Premises, Building or
Property, either to put Tenant in possession of the Premises or to permit Tenant
to open for business, except as expressly set forth in Section 3.01 and
elsewhere in this Lease.

“Broker” shall mean JLL and CBRE, Inc.

“Building” shall mean the building more commonly known as 400 Alexander Road,
West Windsor, New Jersey 08540.

“Building Hours” shall be Monday through Friday, 8:00 A.M. to 6:00 P.M., but
excluding the following Building holidays:  President’s Day, Memorial Day,
Independence Day, Labor Day, Thanksgiving Day and the day immediately following
Thanksgiving Day, Christmas Day, New Year’s Day; Monday before or Friday after
if Christmas Day, New Year’s Day or Independence Day falls on Tuesday or
Thursday; and Monday after or Friday before if Christmas Day, New Year’s Day or
Independence Day falls on Saturday or Sunday.  Common area lighting in the
Building and Land shall be maintained for such additional hours as, in
Landlord’s sole judgment, is necessary or desirable to insure proper operation
of the Building and Land.

“Commencement Date” shall be the earlier of the date (i) that is twenty-one (21)
days after the Actual Delivery Date (which may be extended as hereinafter set
forth), or (ii) such earlier date that Tenant first conducts its business within
the Demised Premises. In the event, despite diligent efforts, Tenant is unable
to obtain internet/data services to the Demised Premises within twenty one (21)
days after the Effective Date, upon at least two (2) days prior notice to
Landlord,

4846-0294-9028.v11

--------------------------------------------------------------------------------

the foregoing 21-day period may be extended until such time as Tenant obtains
internet/data services for the Demised Premises, provided, however, such
extension shall in no event exceed seven (7) days.  

“Delivery Condition” shall mean the Premises shall be delivered in “as is”
“where is” condition; Landlord shall not be required to perform any work to
place Tenant in occupancy of the Premises except as specifically set forth in
Section 3.01.

“Demised Premises” or “Premises” shall be deemed to be 20,913 rentable square
feet; the usable square footage is deemed to be 18,301 square feet, and shall
consist of usable square footage of the entire fourth (4th) floor of the
Building, as depicted in Exhibit A.

“Exhibits” shall be the following, which are attached to this Lease and
incorporated herein and made a part hereof:

 

Exhibit ADemised Premises

Exhibit BCleaning and Maintenance Specifications

Exhibit CRules and Regulations

Exhibit DReserved

Exhibit EFurniture

Exhibit FTenant’s Initial Improvements

Exhibit GCertificate of Occupancy for the Building

Exhibit HForm of SNDA

Exhibit IForm of Letter of Credit

Exhibit JLEED Core & Shell Tenant Lease Requirements

Exhibit KHVAC Zones

 

“Fair Market Value” shall be determined in accordance with Section 43.04.

“Fixed Base Rent” shall mean annual base rent for the Term payable as follows:

 

LEASE YEAR

MONTHLY

ANNUALIZED

RENTAL RATE

ANNUAL RATE PER SQUARE FOOT

Year 1

Months 1-4

Months 5-12

$22,420.48

$44,840.96

$269,045.75

$538,091.49

$12.87

$25.73

Year 2

$46,078.31

$552,939.72

$26.44

Year 3*

$46,949.69

$563,396.22

$26.94

*Lease Year 3 shall consist of fourteen (14) months.

“Land” shall mean Lot 4.01, Block 6.07 as shown on the Tax Map of West Windsor,
New Jersey, upon which the Building and its parking areas are located.

“Lease Year” shall mean the period beginning on the Rent Commencement Date and
ending on the day immediately preceding the first (1st) anniversary of the Rent
Commencement Date, or if the Rent Commencement Date shall occur other than on
the first day of the month, then the period beginning on the Rent Commencement
Date and ending on the last day of the month in which the first (1st)
anniversary of the Rent Commencement Date occurs, and each succeeding period of
twelve (12) consecutive calendar months during the Term, provided, however, that
Lease Year 3 shall consist of fourteen (14) months.

- 2 -

4846-0294-9028.v11

--------------------------------------------------------------------------------

“Permitted Transfer” shall have the meaning set forth in Section 8.03.

“Permitted Use” shall be executive and general office use by Tenant and “Desk
Sharing Parties” (as defined in Section 2.04) and uses incidental and ancillary
thereto; and, subject to Landlord’s prior written consent, which shall not be
unreasonably withheld, conditioned or delayed, for any other lawful purpose.

“Prime Rate” shall mean the prime rate as published in the Wall Street Journal.

“Property” shall collectively refer to the Land and the Building.

“Rent” shall have the meaning set forth in Section 1.04.

“Rent Commencement Date” shall be the Commencement Date, and it shall be the
date when Tenant’s obligation to pay Fixed Base Rent shall commence.

“Security Deposit” shall mean a letter of credit in the amount of One Hundred
Thousand Dollars and XX/100 Dollars ($100,000.00).

“Substantially Complete”, “Substantial Completion”, or words of similar import,
shall mean the substantial completion, as evidenced by the issuance of a
temporary certificate of occupancy, of the Base Building Work in accordance with
Article 3 or the Tenant Improvements in accordance with Article 4, as the case
may be, it being agreed that the Base Building Work and/or the Tenant
Improvements, as the case may be, shall be deemed substantially complete
notwithstanding the fact that minor or insubstantial details of construction or
demolition and/or mechanical adjustment and/or decorative items (collectively,
“Punch List Items”) remain to be performed, provided the non-completion of the
Punch List Items does not materially interfere with Tenant’s use of the Premises
for the operation of its business.

“Tenant Improvements” shall have the meaning set forth in Section 4.01.

“Tenant’s Percentage” shall mean, and is stipulated by the Parties to be,
29.32%.

“Term” shall mean the term of this Lease, which is three (3) years and two (2)
months in duration, and which runs from the Commencement Date forward, together
with the number of days, if any, which are needed to have the Lease expire on
the last day of a calendar month, unless extended pursuant to any Renewal Option
(as later defined) contained herein.  If Tenant exercises any applicable Renewal
Option pursuant to Article 43, then the Term shall automatically be extended to
include the applicable Renewal Period(s).

- 3 -

4846-0294-9028.v11

--------------------------------------------------------------------------------

WITNESSETH:

ARTICLE 1

DEMISED PREMISES; TERM; RENT

1.01.In consideration of the terms, conditions, and agreements set forth in this
Lease, and for good and valuable consideration the sufficiency of which are
hereby acknowledged, Landlord hereby agrees to lease to Tenant, and Tenant
hereby hires from Landlord, the Demised Premises, for the Term, for the rents
hereinafter reserved and upon and subject to the terms, conditions (including
limitations, restrictions and reservations) and covenants hereinafter
provided.  Each Party hereby expressly covenants and agrees to observe and
perform all of the conditions and covenants herein contained on its part to be
observed and performed.

1.02.Landlord and Tenant have mutually agreed and stipulated that the Demised
Premises leased hereunder has a rentable area of 20,913 square feet.  Said
Premises, together with all fixtures and equipment, including Landlord’s
Furniture (as defined in Article 42), which at the commencement or during the
term of this Lease are thereto attached (except items not deemed to be included
therein and removable by Tenant as provided in Article 13), shall constitute the
“Demised Premises”.

1.03.The term of this Lease, for which the Demised Premises are hereby leased,
shall commence on the Commencement Date and, subject to Tenant’s renewal rights
as set forth herein, shall end at 5:00 P.M. on the last day of the calendar
month in which occurs the date that is three (3) years and two (2) months after
the Commencement Date, which ending date is hereinafter called the “Expiration
Date”, or shall end on such earlier date upon which said Term may expire or be
canceled or terminated pursuant to any of the provisions of this Lease or
pursuant to law.  Promptly following the Commencement Date, Landlord and Tenant
shall execute a confirmation, in form and substance reasonably satisfactory to
both parties, confirming the Commencement Date, the Rent Commencement Date and
the Expiration Date; provided, however, failure to execute and deliver such
confirmation shall not affect the validity of the Commencement Date, the Rent
Commencement Date or the Expiration Date as herein set forth.

1.04.The rents reserved under this Lease (collectively the “Rent”), for the Term
thereof, shall be and consist of:

(a)Fixed Base Rent in the amounts set forth in the Preamble, which shall be
payable in monthly installments, as above described, on the first day of each
and every calendar month during the Term commencing on the Rent Commencement
Date (except as otherwise set forth in Section 1.06); and

(b)Additional Rent consisting of all such other sums of money as shall become
due from and payable by Tenant to Landlord hereunder (for default in payment of
which Landlord shall have the same remedies as for a default in payment of fixed
rent), all to be paid to Landlord at its office, or such other place, or to such
agent at such place, as Landlord may designate by notice to Tenant, in lawful
money of the United States of America.

1.05.Tenant shall pay the Fixed Base Rent and Additional Rent as herein reserved
promptly as and when the same shall become due and payable, pursuant to the
terms and conditions of this Lease, without further demand therefor, and without
any rights of abatement, deduction, counterclaim or setoff whatsoever except as
otherwise expressly set forth herein.

- 4 -

4846-0294-9028.v11

--------------------------------------------------------------------------------

1.06.Notwithstanding anything herein to the contrary, Tenant shall pay upon the
execution and delivery of this Lease an amount equal to the sum of (i) the
Security Deposit and (ii) the first month’s Fixed Base Rent.  If the Rent
Commencement Date is on the first day of a month, such payment of Fixed Base
Rent shall be credited against the first full monthly installment of Fixed Base
Rent due and payable under this Lease.  If the Rent Commencement Date is not on
the first day of a month, then on the Rent Commencement Date, Tenant shall pay
prorated Fixed Based Rent for the period from the Rent Commencement Date through
the last day of such month (both dates inclusive) and the payment of Fixed Base
Rent made by Tenant upon the execution and delivery of this Lease shall be
credited toward Fixed Base Rent for the next succeeding calendar month.

1.07.Any payment of Rent, including monthly Fixed Base Rent or any portion
thereof, and any Additional Rent, which is not received within five (5) days
after it is due (any such period to be referred to as a “Grace Period”), will be
subject to a late charge equal to five percent (5%) of the unpaid
amount.  However, not more than once in each calendar year, if applicable,
Tenant may have an additional five (5) business day period after the Grace
Period (any such additional period to be referred to as a “Second Grace Period”)
before any late payment of Rent is subject to the late charge in the preceding
sentence.  The late charge, if assessed, will be compensation for Landlord’s
additional cost of processing late payments.  In addition, any Rent which is not
paid within thirty (30) days after it is due, including monthly Fixed Base Rent,
will accrue interest at a rate equal to the Prime Rate as defined herein plus
five percent (5%) per annum, from the date on which it was due until the date on
which it is paid in full with accrued interest.  If Tenant is in default of this
Lease for failure to pay Rent, in addition to the late charges and interest set
forth above, Tenant shall be charged with and responsible for payment of all
reasonable attorney fees incurred by Landlord in connection with the collection
of all sums due Landlord.

ARTICLE 2

USE

2.01.Tenant shall use and occupy the Demised Premises for the Permitted Use and
for no other purpose.  

2.02.Tenant shall not at any time use or occupy, or do or permit anything to be
done in the Demised Premises, in violation of any law, ordinance or regulation
governing the use and occupation of the Demised Premises or the Building.

2.03.In no event shall the population density in the Demised Premises exceed one
(1) person for every two hundred (200) rentable square feet, or such lesser
amount as may be required by the certificate of occupancy for the
Building.  Landlord represents that the Certificate of Occupancy annexed hereto
as Exhibit G has not been amended, and Landlord agrees that it will not seek to
amend or modify the Certificate of Occupancy in any way that will affect
Tenant’s use and occupancy of the Demised Premises.

2.04.The Demised Premises may be used by third parties associated with Tenant’s
business (individually a “Desk Sharing Party”, and collectively, “Desk Sharing
Parties”) on a temporary basis, upon the following express conditions, unless
otherwise agreed to in writing, by

- 5 -

4846-0294-9028.v11

--------------------------------------------------------------------------------

Landlord: (i) Desk Sharing Parties, in the aggregate, may not occupy more than
three thousand (3,000) usable square feet of the Demised Premises; (ii) any such
Desk Sharing Party shall not have any rights under this Lease except to occupy
space in the Demised Premises, nor shall such occupancy create a landlord-tenant
relationship or any privity with the Landlord, and any such Desk Sharing Party
shall have no right, title or interest in or to the Demised Premises; (iii)
Tenant continues to actively conduct its business in the Demised Premises; (iv)
there shall be no separate identification of any Desk Sharing Party on any
Demised Premises or Building signage; (v) there shall be no construction or
other alterations to the Demised Premises to separate space within the Demised
Premises for a Desk Sharing Party (i.e. the Demised Premises shall not be
reconfigured to appear to have separate premises within the Demised Premises);
(vi) any such arrangement with a Desk Sharing Party will terminate automatically
upon the termination of this Lease; (vii) Tenant shall receive no rent or other
payment or consideration for the use or occupancy of any space in the Demised
Premises by any Desk Sharing Party (other than for reasonable charges for
office, clerical, secretarial, messenger and similar services), and (viii) such
desk sharing arrangement is for a valid business purpose and not to circumvent
the provisions of this Lease, including, without limitation, Article 8. Any Desk
Sharing Party use or occupancy agreement is subject and subordinate to this
Lease and all matters to which this Lease is subject and subordinate. In
connection with such Desk Sharing Party, Tenant will provide Landlord with a
copy of a written agreement, (if any), with such Desk Sharing Party and the
names and contact information for any such Desk Sharing Party. Tenant hereby
indemnifies and holds Landlord harmless hereunder from any and all liabilities,
expenses or costs of any nature whatsoever to Landlord arising in any manner out
of or in connection with the Desk Sharing Party’s use of, or presence in, the
Demised Premises.

ARTICLE 3

LANDLORD WORK

3.01.Tenant agrees that it is accepting the Premises in “as is” condition
without any improvements and/or alterations by Landlord except as provided for
in this Lease Tenant acknowledges and agrees that neither Landlord nor any
employee, agent or representative of Landlord has made any express or implied
representations or warranties with respect to the physical condition of the
Premises, the fitness or quality thereof or any other matter or thing whatsoever
with respect to the Premises or any portion thereof, and that Tenant is not
relying upon any such representation or warranty in entering into this Lease.
Unless specifically stated otherwise in this Lease, Landlord shall be deemed to
have tendered possession of the Premises to Tenant upon the mutual execution and
delivery of this Lease. Notwithstanding anything herein to the contrary,
Landlord shall, prior to the Commencement Date: (i) furnish the furniture
identified on Exhibit E, and (ii) repair roof leaks, if any.

ARTICLE 4

TENANT IMPROVEMENTS

4.01.Tenant shall perform all construction, improvements, additions,
modifications, decorations and alterations that may be proposed or undertaken by
or for the account of Tenant to prepare, equip, decorate and furnish the
Premises for Tenant's initial and/or continued use and

- 6 -

4846-0294-9028.v11

--------------------------------------------------------------------------------

occupancy (“Alterations”). All Alterations shall be in conformity with the
standards of quality of construction, tenant occupancy of the Building and the
overall aesthetic of the Building as determined by Landlord.

4.02. All maintenance and repair, and any Alterations, performed by, on behalf
of or for the account of Tenant, shall comply with the following:

(a)Any Alterations require Landlord’s prior written consent.  Notwithstanding
the foregoing, Landlord’s consent shall not be required for any Alterations
comply with all three of the following criteria: the Alterations (i) are not
Major Work (as hereinafter defined), (ii) do not cost, in the aggregate, more
than Twenty Five Thousand Dollars ($25,000.00), and (iii) do not require a
building permit.  Landlord agrees not to unreasonably withhold, condition or
delay, its consent to Alterations with the exception of Alterations which are
Major Work for which Landlord may withhold its consent in its sole and absolute
discretion.

(b)Any Alterations or repair or maintenance performed by or on behalf of Tenant
must not, individually or in the aggregate, lessen the value of the Building or
Property or adversely affect the usefulness of the Building or Property as a
first-class office building;

(c)All Major Work shall be performed by contractors, engineers and/or architects
approved by Landlord, such approval not to be unreasonably withheld, conditioned
or delayed.

(d)Tenant shall, in advance, deliver to Landlord the name and address of
Tenant's contractors, subcontractors, material suppliers and laborers, and a
breakdown of the aggregate total cost of the Alterations repairs or maintenance,
together with a certificate of insurance for such contractors, subcontractors,
material suppliers and laborers. All of Tenant’s contractors, whether retained
under this section or as contemplated elsewhere in the Lease, shall carry and
maintain insurance in such minimum amounts and types of coverage as Landlord may
reasonably require, naming Landlord and Landlord’s agents as additional
insureds. Tenant’s contractors shall deliver current certificates of insurance
to Landlord prior to performance of any work at the Premises.

(e)Tenant shall, within twenty (20) days after completion of any Alterations,
repairs or maintenance, provide original, fully executed final lien waivers in a
form reasonably acceptable to Landlord and suitable for recording purposes, from
each contractor, subcontractor, material supplier and laborer that perform
Alterations, repairs or maintenance at the Premises and whose invoices exceed
Ten Thousand Dollars ($10,000.00) in the aggregate.

(f)Tenant shall perform, or cause to be performed, all Alterations, repair and
maintenance with diligence, using only new, first class materials and supplies,
in a good and workmanlike manner in accordance with plans approved by Landlord
and in accordance with all laws, codes, statues, requirements or other directive
of any governmental or quasi-governmental authority and any and all approvals,
permits, licenses or consents required by any ordinance, law or public
regulations or by any authority having jurisdiction. Tenant warrants that all
Alterations, when completed, will comply with all applicable laws.

(g)“Major Work” means any Alteration (i) affecting, altering, interfering with
or disrupting any electrical, mechanical, plumbing or other system of the
Building or Property; (ii) affecting the outside appearance, the façade, the
roof, the foundation, the ingress to or the egress

- 7 -

4846-0294-9028.v11

--------------------------------------------------------------------------------

from the Demised Premises; or (iii) of any structural element of the Building or
Premises, including load bearing walls.

(h)Landlord shall have the option of requiring Tenant remove any Alterations
other than Tenant’s Initial Improvements (as hereinafter defined) prior to
expiration of the Term upon notice given to Tenant at least sixty (60) days
prior to the expiration of the Term, provided that Landlord had previously
notified Tenant that it would require such removal at the time Landlord first
approved such Alterations, and further provided that under no circumstance shall
Tenant be required to remove any data cabling, conduit and related equipment,
whether located in the ceilings, floors and/or walls, or to remove or replace
any floor or wall finishes.  In the event Landlord requires Tenant to remove any
or all of its Alterations, Tenant shall restore the area so affected by the
removal of the Alterations and repair any damage caused by the removal.

(i)Tenant shall pay to Landlord a construction supervision and management fee
(the “Landlord’s Supervision Fee”) in an amount (i) equal to the product of two
percent (2%) of the aggregate costs of Tenant’s Alterations; plus (ii) the out
of pocket costs, if any, incurred by Landlord in connection with Tenant’s
Alterations. Notwithstanding the foregoing, Landlord’s Supervision Fee shall not
be applicable for Tenant’s Initial Improvements (as hereinafter defined).

4.03. Landlord hereby acknowledges that following the Commencement Date Tenant
intends to modify the entry to the Demised Premises in order to create a
reception area, as generally shown on Exhibit F annexed hereto (“Tenant’s
Initial Improvements”).  Subject to Tenant complying with all of the
requirements of this Article 4, Landlord hereby approves Tenant’s Initial
Improvements.

4.04 The Building has been registered to qualify for Leadership in Energy and
Environmental Design (“LEED”) Core & Shell status as established by the U.S.
Green Council based on the LEED Core & Shell standards in effect as of the date
of such registration. Any Tenant work, including Tenant’s Initial Improvements
and Alterations, shall comply with the standards necessary to maintain the
applicable LEED Core & Shell certification of the Building, as further set forth
in Exhibit J to this Lease.

ARTICLE 5

ADDITIONAL RENT

5.01.For the purpose of Sections 5.01 through 5.03:

(a)“Taxes” shall mean real estate taxes, and assessments, general or special,
ordinary or extraordinary, foreseen or unforeseen (including lease taxes)
assessed or imposed upon the Property, plus the reasonable expenses of any
contests (administrative or otherwise) of tax assessments or proceedings to
reduce taxes, including attorneys’ and appraisers’ fees, incurred each calendar
year during the Term (and any renewals or extensions thereof) including, without
limit, the first calendar year during which the Term of this Lease shall have
commenced. However, if at any time during the term of this Lease the method of
taxation prevailing at the date of this Lease shall be altered so that in lieu
of, or as an addition to, or as a substitute for any or all of the above there
shall be assessed, levied or imposed (i) a tax, assessment, levy, imposition or
charge

- 8 -

4846-0294-9028.v11

--------------------------------------------------------------------------------

based on the income or rents received therefrom whether or not wholly or
partially as a capital levy or otherwise; or (ii) a tax, assessment, levy,
imposition or charge measured by or based in whole or in part upon all or any
part of the Land and/or Building and imposed upon Landlord; or (iii) a license
fee measured by the rents; or (iv) any other tax, assessment, levy, imposition,
charge or license fee however described or imposed, then all such taxes,
assessments, levies, impositions, charges or license fees or the part thereof so
measured or based shall be deemed to be included in the definition of “Taxes.”

(b)“Base Taxes” shall mean the final real estate taxes imposed upon the Land and
Building for the calendar year 2019.  

(c)“Tax Year” shall mean each calendar year for which Taxes are levied by any
governmental authority.

(d)“Operating Year” shall mean each calendar year commencing with calendar year
2020.

(e)“Tenant’s Proportionate Share of Increase” shall mean Tenant’s Percentage
multiplied by the increase in Taxes in any Operating Year in excess of the Base
Taxes, subject to the “Tax Cap”, as hereafter defined.

(f)“Tenant’s Projected Share of Increase” shall mean Tenant’s Proportionate
Share of Increase in Taxes as reasonably estimated by Landlord for the ensuing
Operating Year divided by twelve (12) and payable monthly by Tenant to Landlord
as Additional Rent.

5.02.Commencing on the one (1) year anniversary of the Commencement Date, and
thereafter, upon each successive Operating Year, Tenant shall pay to Landlord as
Additional Rent for the then Operating Year, Tenant’s Projected Share of
Increase in Taxes in equal monthly installments; provided, however, that Tenant
shall not be required to pay Tenant’s Projected Share of Increase for any period
prior to the first (1st) anniversary of the Commencement Date.

5.03.Within one hundred fifty (150) days after the expiration of each Operating
Year, Landlord shall furnish to Tenant a written statement of the Taxes incurred
for each such Operating Year as well as Tenant’s Proportionate Share of
Increase, if any.  If the statement furnished by Landlord to Tenant pursuant to
this Section shall indicate that Tenant’s Projected Share of Increase exceeded
Tenant’s Proportionate Share of Increase, then Landlord shall either forthwith
pay the amount of such excess directly to Tenant concurrently with the
statement, or shall credit the same against Tenant’s next owed monthly
installment of rent within ten days thereafter.  If such statement furnished by
Landlord to Tenant shall indicate that the Tenant’s Proportionate Share of
Increase exceeded Tenant’s Projected Share of Increase for the then Operating
Year, Tenant shall then pay the amount of such excess to Landlord within thirty
(30) days; provided, however, that Tenant shall not be required to pay Tenant’s
Proportionate Share of Increase for any period prior to the first (1st)
anniversary of the Commencement Date.  If Landlord has not provided Tenant a
written statement for Tenant’s Projected Share of Increase as of the
commencement of any Operating Year, Tenant shall be obligated to continue to pay
Additional Rent each month at the same rate as reflected in the previous
Operating Year’s estimate furnished by Landlord until such

- 9 -

4846-0294-9028.v11

--------------------------------------------------------------------------------

time as Landlord has sent the statement for the current Operating Year,
whereupon appropriate adjustments will be made.

Notwithstanding the foregoing, in the event Taxes increase by more than three
percent (3%) from the Base Taxes to the first Operating Year, Tenant's
Proportionate Share of Increase in Taxes shall be calculated as though the
increase in Taxes for the first Operating Year is three percent (3%).
Thereafter, Tenant's Proportionate Share of Increase in Taxes shall not exceed
three percent (3%) per Operating Year on a cumulative basis for the Term of the
Lease (the “Tax Cap”).

5.04.As used in Sections 5.04 through 5.06:

(a)“Operating Expenses” shall mean the actual expenses and costs incurred by
Landlord in connection with the operating and maintaining the Property
(including without limit, all improvements thereto) during each Operating
Year.  Such expenses shall include by way of example and not by way of
limitation: (i) salaries, wages, medical, surgical and general welfare benefits,
(including group life insurance) and pension payments of employees of Landlord
engaged in the operation and maintenance of the Building; (ii) social security,
unemployment, and payroll taxes, workers’ compensation, disability coverage,
uniforms, and dry cleaning for the employees referred to in Subsection (i);
(iii) the cost for the Building and common areas of all charges for oil, gas,
electricity (including, but not limited to, fuel cost adjustments), steam, heat,
ventilation, air-conditioning, heating, and water, including any taxes on any
such utilities, but excluding from Operating Expenses the Landlord’s cost,
including taxes thereon, of electric energy, other than for heating and
air-conditioning, furnished to the Demised Premises (which electric energy so
furnished shall be paid for by Tenant pursuant to the provisions of Article 15
hereof); (iv) the cost of all premiums and charges for insurance for the
Building and Land, including but not limited to: rent loss/rental income,
casualty, liability, fidelity and war risk (if obtainable from the United States
Government); (v) the cost of all building and cleaning supplies for the Building
and common areas and charges for telephone and data service for the Building;
(vi) the cost of all charges for management fees (but not to exceed 3% of
Landlord’s gross rents from the Building), window cleaning, security services,
if any, and janitorial services, and any independent contractor performing work
servicing or maintaining the Property; (vii) legal and accounting services and
other professional fees and disbursements incurred in connection with the
operation and management of the Land and Building (other than as related to new
leases, enforcing Landlord’s rights under existing leases, or sales of the
Building); (viii) general maintenance of the Building and Land, including but
not limited to, the cost of maintaining, repairing or  replacing the
landscaping, sidewalks, driveways and other improvements and facilities serving
the Building; (ix) maintenance of the common areas, including sums payable to
the Alexander Park Master Association, Inc., a New Jersey non-profit
corporation, its successors and assigns (the “Association”), pursuant to that
certain Master Declaration of Covenants, Conditions and Restrictions for the
Alexander Park Master Association, Inc., Alexander Park Office Development
recorded in Deed Book 2345 at Page 753, amended as set forth in Deed Book 2436
at Page 376, Deed Book 3438 at Page 173, and Deed Book 3450 at Page 1 (as
heretofore and hereafter amended, the “DCR”); and (x) the cost of capital
expenditures, including the purchase of any item of capital equipment or the
leasing of capital equipment, which (X) have the effect of reducing the expenses
which would otherwise be included in Operating Expenses (provided the amount
included in Operating Expenses in any Operating Year shall not exceed an amount
equal to the savings reasonably anticipated to result from the installation and
operation of such improvement), and/or

- 10 -

4846-0294-9028.v11

--------------------------------------------------------------------------------

(Y) are required by applicable law enacted after the date of this Lease, which
costs shall be included in Operating Expenses for the Operating Year in which
the costs are incurred and subsequent Operating Years amortized on a
straight-line basis over the useful life of the capital item (as determined in
accordance with GAAP), with an annual interest factor equal to the Prime Rate at
the time of Landlord’s having made such expenditure plus three percent
(3%).  The amount included in Operating Expenses in any Operating Year (until
such improvement has been fully amortized) shall be equal to the annual
amortized amount.  If Landlord shall have leased any such items of capital
equipment designed to result in savings or reductions in Operating Costs, then
the rental and other costs paid pursuant to such leasing shall be included in
Operating Costs for the Operating Year in which they shall have been incurred.

For purposes of Operating Expenses the Base Year shall be adjusted to reflect a
ninety-five percent (95%) occupied Building and shall be inclusive of all
Operating Expense line items reasonably anticipated in the Building during the
twelve (12) month period following the Commencement Date.

(b)Exclusions from Operating Expenses. Notwithstanding the foregoing, the
following costs and expenses shall not be included in Operating Expenses:

(1)Refinancing costs, and interest and principal payments on mortgage or any
other debt;

(2)ground rental payments;

(3)Landlord’s gross receipts taxes, personal corporate income taxes, inheritance
and estate taxes, franchise, gift and transfer taxes, charges, fees or
assessments related to or resulting from any changes of ownership of the
building;

(4)the cost of capital improvements/expenditures (unless treated as provided
above in Section 5.04(a));

(5)the costs of painting or decorating (other than public areas), the costs of
alterations to the Premises or the premises of other tenants of the Building, or
the cost of any work furnished by Landlord without charge as an inducement for a
tenant to lease space (i.e., free rent, improvement allowances);

(6)a property management fee in excess of three (3%) percent of the gross rental
proceeds;

(7)depreciation of the Building;

(8)expenses, including rent, associated with maintaining a leasing or marketing
office;

(9)salaries and other compensation of executive officers of the Landlord or
Managing Agent senior to the individual Building manager;

(10)income or franchise taxes or other such taxes imposed or measured by the
income of the Landlord from the operation of the Building;

(11)the cost of constructing and/or installing any special service or facility
such as an observatory, broadcasting facility, luncheon club, athletic
or  recreational club, cafeteria or dining facility;

(12)the costs associated with utilities, services or amenities not available to
all tenants or provided to any tenant to a materially greater extent or more
favorable manner than generally provided to other tenants;

(13)the costs of correcting latent defects and defects in construction or
renovation of the Building or its systems;

- 11 -

4846-0294-9028.v11

--------------------------------------------------------------------------------

(14)the costs (including fines and penalties) to comply with laws such as ADA
and environmental laws including, without limitation, laws relating to the
phase-out of so-called "Freon" as a coolant;

(15)the cost of any work performed or service provided to the extent fees or
other compensation are received;

(16)payments for rental items, the cost of which would constitute a capital
expenditure if such equipment were purchased (unless treated as provided above
in Section 5.04(a));

(17)legal, space planning, construction and other expenses incurred in
connection with tenant leases including, without limitation, negotiations with
prospective tenants and enforcing provisions of this lease or other leases in
the Building;

(18)costs for sculptures, paintings and other objects of art located in the
interior or on the exterior of the Building or immediately adjacent thereto;

(19)any fees and expenses paid to an agent which is related to Landlord or any
affiliate of Landlord to the extent such fees or expenses are in excess of the
customary market amounts which would be paid in the absence of such a
relationship;

(20)expenditures for repairs or maintenance which are covered by warranties,
guarantees or service contracts;

(21)any expenditure for which the Landlord has been or is entitled to be
reimbursed by third parties such as insurance companies or would have been
compensated through proceeds of insurance had the Landlord maintained insurance
customarily carried by similar lessors;

(22)the cost of any repairs, alterations, additions, changes, tools, equipment
replacements and the like which under generally accepted accounting principles
and practices are properly classified as capital expenditures (unless treated as
provided above in Section 5.04(a));

(23)advertising, promotional and marketing expenses;

(24)real estate brokerage and leasing commissions;

(25)expenses in connection with repairs or other work occasioned by the exercise
of the right of eminent domain;

(26)damages incurred due to the gross negligence of the Landlord;

(27)debt costs or the costs of financing or refinancing;

(28)the costs, fines or penalties incurred due to violations by the Landlord of
any governmental rule or authority;

(29)expenses incurred by Landlord, if any, in connection with the operation,
cleaning, repair, safety, management, security, maintenance or other services of
any kind provided to any portions of the Building which are leased or designed
to be used for retail, garage or storage purposes;

(30)any compensation paid to clerks, attendants or other persons in commercial
concessions operated by Landlord;

(31)Landlord's general partnership overhead not related to management of the
Building;

(32)contributions to operating expense reserves;

(33)bad debt loss, rent loss or reserves for bad debt or rent loss;

(34)“Taxes”;

(35)Costs incurred in performing work or furnishing services for any tenant
(including Tenant), whether at such tenant’s or Landlord’s expense, to the
extent that such work or

- 12 -

4846-0294-9028.v11

--------------------------------------------------------------------------------

service is intended to benefit only one tenant or subset of tenants rather than
the entire tenancy of the Building;

(36)The cost of electricity (for other than heating and air-conditioning)
furnished to the Demised Premises or any other space leased or leasable to
tenants as reasonably estimated by Landlord (common area utilities electricity
is included in Operating Expenses);

(37)Salaries, wages, or other compensation or benefits paid to off-site
employees of Landlord who are not assigned full-time to the operation,
management, maintenance, or repair of the Building; provided however, Operating
Expenses shall include a reasonably allocable portion of compensation paid to
any employee of Landlord (or an affiliate of Landlord) at the level of building
manager or below, whether onsite or offsite, who is assigned part-time to the
operation, management, maintenance, or repair of the Property;

(38)Costs incurred in connection with disputes with tenants, other occupants, or
prospective tenants, or costs and expenses incurred in connection with
negotiations or disputes with employees, consultants, management agents, leasing
agents, purchasers or mortgagees of the Building;

(39)Costs, fines, interest, penalties, legal fees or costs of litigation
incurred due to the late payments of taxes, utility bills and other costs
incurred as a result of Landlord's failure to make such payments when due;

(40)General overhead and general administrative expenses and accounting,
record-keeping and clerical support of Landlord or the management agent, unless
such services are provided by third-parties other than the Landlord, Landlord’s
affiliates or the management agent.

(41)Increased insurance premiums caused by Landlord's or any other tenant's
hazardous acts;

(42)Costs incurred to correct violations by Landlord of any law, rule, order or
regulation which was in effect as of the date hereof;

(43)Costs arising from the presence of hazardous substances in or about or below
the Land or the Building, including without limitation, hazardous substances in
the groundwater or soil (unless introduced or caused by Tenant);

(44)Non-cash accounting items, such as deductions for depreciation and
amortization of the Building and the Building’s equipment, interest on capital
invested, bad debt losses, rent losses and reserves for such losses;

(45)Except for amenities provided to all tenants of the Building (i.e. fitness
club), services provided and costs incurred in connection with the operation of
retail or other ancillary operations owned, operated or subsidized by Landlord;

(46)Costs of overtime HVAC service whether provided to the Tenant or any other
tenant of the Building (with the understanding that Tenant shall nevertheless be
responsible for after hours HVAC as set forth in Section 16.01);

(47) Costs incurred by Landlord because a tenant violated or was alleged to have
violated the terms of its lease;

(48)Costs incurred by Landlord for trustees’ fees or partnership or corporate
organizational groups;

(49)Charitable or political contributions or trade association dues;

(50)Accounting and legal expenses, except if and to the extent that the same are
directly related to operating the Building;

(51)Any entertainment, dining or travel expenses of Landlord for any purpose; or

- 13 -

4846-0294-9028.v11

--------------------------------------------------------------------------------

(52)“In-house” legal and/or accounting fees.

(c)“Operating Year” shall mean each calendar year commencing with calendar year
2020.

(d)“Base Year” shall mean calendar year 2019.

(e)“Tenant’s Proportionate Share of Increase” shall mean Tenant’s Percentage
multiplied by the increase in Operating Expenses for the Operating Year over
Operating Expenses for the Base Year.

(f)“Tenant’s Projected Share of Increase” shall mean Tenant’s Proportionate
Share of Increase as reasonably estimated by Landlord for the ensuing Operating
Year.  Tenant shall pay to Landlord in equal monthly installments together with
its payment of fixed rent one-twelfth (1/12) of Tenant’s Projected Share of
Increase as Additional Rent.

5.05.Commencing with the first Operating Year and thereafter, Tenant shall pay
to Landlord as Additional Rent for the then Operating Year, Tenant’s Projected
Share of Increase; provided, however, that Tenant shall not be required to pay
Tenant’s Projected Share of Increase for any period prior to the first (1st)
anniversary of the Commencement Date.

5.06.After the expiration of the first Operating Year and after the expiration
of each Operating Year thereafter, Landlord shall furnish to Tenant a reasonably
detailed statement of the Operating Expenses incurred for such Operating Year
which statement shall set forth Tenant’s Proportionate Share of Increase, if
any.  If the statement furnished by Landlord to Tenant, pursuant to this
Section, at the end of the then Operating Year shall indicate that Tenant’s
Projected Share of Increase exceeded Tenant’s Proportionate Share of Increase,
Landlord shall either forthwith pay the amount of excess directly to Tenant
concurrently with the statement or credit same against Tenant’s next monthly
installment of rent within thirty (30) days.  If such statement furnished by
Landlord to Tenant hereunder shall indicate that the Tenant’s Proportionate
Share of Increase exceeded Tenant’s Projected Share of Increase for the then
Operating Year, Tenant shall forthwith pay the amount of such excess to Landlord
within thirty (30) days.  If Landlord has not provided Tenant a written
statement for Tenant’s Projected Share of Increase as of the commencement of any
Operating Year, Tenant shall be obligated to continue to pay as Additional Rent
each month at the same rate as reflected in the previous estimate furnished by
Landlord until such time as Landlord has sent the statement whereupon
appropriate adjustments will be made.

Notwithstanding the foregoing, Tenant's contribution towards Landlord's
Controllable Operating Expenses (as that term is defined below) shall not be
increased by more than five percent (5%) per calendar year on a compounding and
cumulative basis for the initial Term of the Lease (the “Operating Expense
Cap”). “Controllable Operating Expenses” shall mean all Operating Expenses with
the exception of the costs and expenses related to snow and ice removal, weather
related expenses, security, insurance premiums and deductibles, costs of
compliance with Laws, fuel charges and all utilities. The costs and expenses
related to snow and ice removal, weather related expenses, security, insurance
premiums and deductibles, costs of compliance with Laws, fuel charges and all
utilities shall be deemed “Non-Controllable Operating Expenses” and
Non-Controllable Operating Expenses shall be excluded from any Operating Expense
Cap and Tenant

- 14 -

4846-0294-9028.v11

--------------------------------------------------------------------------------

shall pay its full Tenant’s Proportionate Share of Increase of such
Non-Controllable Operating Expenses, regardless of any Operating Expense
Cap.  In the event Tenant exercises a Renewal Period, Tenant's Proportionate
Share of Increase for the first Lease Year of such Renewal Period shall be its
full Tenant’s Proportionate Share of Increase, without any Operating Expense Cap
being applied, based on Operating Expenses for that first full Lease Year of the
applicable Renewal Period. Thereafter, the Operating Expense Cap shall be
applied as set forth herein.

5.07.Every statement given by Landlord pursuant to Sections 5.03 and 5.06 shall
be conclusive and binding upon Tenant unless (i) within ninety (90) days after
the receipt of such statement Tenant shall have given a notice to Landlord that
Tenant disputes the correctness of the statement, specifying in reasonable
detail the basis for such assertion.  Pending resolution of such a dispute, and
absent manifest error, Tenant shall pay the Additional Rent in accordance with
the statement furnished by Landlord.  Landlord agrees, upon prior written
request, during normal business hours to make available for Tenant’s inspection,
at Landlord’s offices, Landlord’s books and records which are relevant to any
items in dispute.  If after such inspection, Tenant still disputes such
statement of Taxes or Operating Expenses, either party may refer the decision of
the issues raised to a reputable independent firm of certified public
accountants, selected by Landlord and approved by Tenant, which approval shall
not be unreasonably withheld as long as such firm is a regionally or nationally
recognized firm with at least twenty (20) partners or principals who are
certified public accountants, and the decision of such accounting firm shall be
conclusively binding upon the Parties Tenant shall not be permitted to use any
accounting firm or other company which derives or ties its compensation from the
savings realized by Tenant for any audit. The fees and expenses involved in such
decision shall be borne by Tenant, unless the accounting firm determines that
Landlord’s original calculation of the actual Taxes or Operating Expenses was in
error by more than five percent (5%), in which event Landlord shall pay the
reasonable fees of such accounting firm.  If the inspection shows an undercharge
to Tenant, Tenant shall pay the amount due to Landlord within thirty (30) days
after completion of the audit.  If the audit indicates an overpayment by Tenant,
then Tenant shall be entitled at Landlord’s sole option to either (i) to receive
a refund from Landlord within thirty (30) days after finalization of such audit,
or (ii) a credit in an amount equal to such excess against Rent next becoming
due under this Lease.  In no event shall this Lease be terminable nor shall
Landlord be liable for damages based upon any disagreement regarding an
adjustment of Operating Expenses, except as otherwise expressly set forth in
this Section 5.07.  Tenant recognizes the confidential nature of Landlord’s
books and records and agrees to maintain the information obtained from any
examination conducted pursuant to this Section 5.07 in strict confidence.  

ARTICLE 6

SUBORDINATION TO MORTGAGEES

6.01.This Lease shall be subject and subordinate at all times to the lien of any
mortgage, deed of trust, ground lease, installment sale agreement and/or other
instrument or encumbrance heretofore or hereafter placed upon any or all of
Landlord’s interest or estate in the Premises or the remainder of the Property
and of all renewals, modifications, consolidations, replacements and extensions
thereof (all of which are hereinafter referred to collectively as a “mortgage”),
all automatically and without the necessity of any further action on the part of
the Tenant to effectuate such subordination.  Within twenty-five (25) days of
any request by Landlord, Tenant shall, at the

- 15 -

4846-0294-9028.v11

--------------------------------------------------------------------------------

request of the holder of any such mortgage, attorn to such holder, and shall
execute, acknowledge and deliver, upon demand by the Landlord or such holder,
such further instrument or instruments evidencing such subordination of the
Tenant’s right, title and interest under this Lease to the lien of any such
mortgage, and such further instrument or instruments evidencing and elaborating
such attornment, as shall be reasonably desired by such holder.  Further, (i)
Landlord, at Landlord’s sole cost, shall obtain a subordination, non-disturbance
agreement (“SNDA”) from the current holder of any ground lease and/or mortgage
on in the form attached hereto as Exhibit H; and (ii) Landlord shall use
commercially reasonable efforts to obtain an SNDA from any future ground lessees
or mortgagees substantially in the form attached hereto as Exhibit H.  

ARTICLE 7

QUIET ENJOYMENT

7.01.Landlord covenants that if and so long as Tenant pays Fixed Base Rent and
any Additional Rent as herein provided and performs Tenant’s covenants hereof,
Landlord shall do nothing to affect Tenant’s right to peacefully and quietly
have, hold and enjoy the Demised Premises for the term herein defined, subject
to all provisions of this Lease and to any mortgage to which this Lease shall be
subordinate.

ARTICLE 8

ASSIGNMENT, MORTGAGING, SUBLETTING

8.01.Tenant may not mortgage, pledge, hypothecate, assign, transfer, sublet or
otherwise deal with this Lease or the Premises in any manner except as
specifically provided for in this Article 8.

8.02.(a) Except for a Permitted Transfer (as hereinafter defined), in the event
that Tenant desires to sublease the whole or any portion of the Demised Premises
or assign the within Lease to any other party, the terms and conditions of such
sublease or assignment shall be communicated to Landlord in writing not less
than twenty (20) days prior to the effective date of any such sublease or
assignment and Landlord shall thereafter have ten (10) business days to respond
to Tenant’s request for such sublease or assignment.

(b)Tenant may assign this Lease or sublet the whole or any portion of the
Premises, subject to Landlord’s prior written consent, which consent shall not
be unreasonably withheld, conditioned, or delayed, on the basis of the following
terms and conditions (it being agreed that if the terms of any mortgage loan
documents encumbering the Property require the mortgagee of the Property to
consent to any sublease or assignment, and the mortgagee of the Property fails
or refuses to consent to a proposed sublease or assignment, then Landlord shall
not be deemed to have acted unreasonably in withholding its consent to such
sublease or assignment):

(1)The Tenant shall provide to Landlord the name and address of the assignee or
subtenant.

(2)The assignee shall assume, by written instrument, all of the obligations of
this Lease, and a copy of such assumption agreement shall be furnished to
Landlord within ten (10) days of its execution.  Any sublease shall expressly

- 16 -

4846-0294-9028.v11

--------------------------------------------------------------------------------

acknowledge that said subtenant’s rights against the Landlord shall be no
greater than those of the Tenant.

(3)The Tenant and each assignee (including if such assignee is in place as a
result of a Permitted Transfer), shall be and remain liable for the observance
of all the covenants and provisions of this Lease, including, but not limited
to, the payment of Fixed Base Rent and Additional Rent reserved herein, as and
when required to be paid, through the entire Term of this Lease.

(4)The Tenant and any assignee shall promptly pay to Landlord one-half (1/2) of
any net consideration received for any assignment or one-half (1/2) of the net
sublease rent, as and when received, in excess of the Fixed Base Rent and
Additional Rent required to be paid by Tenant for the period affected by said
assignment or sublease for the area sublet, computed on the basis of an average
square foot rent for the gross square footage Tenant has leased.  As used
herein, net consideration and/or net rent shall mean gross rent (Fixed Base and
Additional) or gross consideration less any reasonable legal fees, brokerage
commissions, and/or tenant work paid by Tenant in connection with the assignment
or sublet, said legal fees, brokerage commissions or tenant work to be amortized
over the term of the sublet.

(5)In any event, the acceptance by Landlord of any rent (Fixed Base and
Additional) from the assignee or from any of the subtenants or the failure of
Landlord to insist upon a strict performance of any of the terms, conditions and
covenants herein shall not release Tenant herein, nor any assignee assuming this
Lease, from any and all of the obligations herein during and for the entire Term
of this Lease.

(6)Landlord shall require a One Thousand Five Hundred and 00/100 Dollar
($1,500.00) payment to cover its handling charges for each request for consent
to any sublet or assignment prior to its consideration of the same.

(7)Tenant shall have no claim, and hereby waives the right to any claim, against
Landlord for money damages by reason of any refusal, withholding or delaying by
Landlord of any consent, and in such event, Tenant’s only remedies therefor
shall be an action for specific performance, injunction or declaratory judgment
to enforce any such requirement.

8.03.Any sublet or assignment to (i) an entity controlling, controlled by or
under common control with Tenant, or (ii) any successor of Tenant resulting from
a merger, consolidation, sale of all or substantially all of the assets or
equity interests of Tenant or other form of corporate reorganization (in any
such case, a “Permitted Transfer”), shall not be subject to the provisions of
Subsection 8.02(b)(4) and shall not require Landlord’s prior written consent,
but the provisions of Subsections 8.02(b)(2), (3), (5) and (7) shall apply to
any Permitted Transfer.  Notwithstanding the foregoing, in order for an
assignment resulting from a sale of all or substantially all of the assets of
Tenant to a third party to be deemed a Permitted Transfer, (x) the purchaser of
Tenant’s assets must have a net worth computed in accordance with United States
generally accepted accounting principles at least equal to the net worth of
Tenant on the date of

- 17 -

4846-0294-9028.v11

--------------------------------------------------------------------------------

such sublet or assignment, and (y) upon request provide proof reasonably
satisfactory to Landlord of such net worth prior to the effective date of any
such transaction.  

8.04.Except as specifically set forth above, no portion of the Demised Premises
or of Tenant’s interest in this Lease may be acquired by any other person or
entity, whether by assignment, mortgage, sublease, transfer, operation of law or
act of the Tenant, nor shall Tenant pledge its interest in this Lease or in any
security deposit required hereunder.

ARTICLE 9

COMPLIANCE WITH LAWS

9.01.Tenant covenants to comply with all present and future laws, orders and
regulations of the federal, state and municipal governments or any of their
departments affecting Tenant’s manner of use and occupancy of the Demised
Premises.

9.02.Tenant may, at its expense (and if necessary, in the name of but without
expense to Landlord) contest, by appropriate proceedings prosecuted diligently
and in good faith, the validity, or applicability to the Demised Premises, of
any law or requirement of public authority, and Landlord shall reasonably
cooperate with Tenant at no cost to Landlord in such proceedings provided that:

(a)Tenant shall defend, indemnify, and hold harmless Landlord against all
liability, loss or damage which Landlord shall suffer by reason of such
non-compliance or contest, including reasonable attorney’s fees and other
expenses reasonably incurred by Landlord;

(b)Such non-compliance or contest shall not constitute or result in any
violation of any superior mortgage, or, if such superior mortgage shall permit
such non-compliance or contest on condition of the taking of action or
furnishing of security by Landlord, such action shall be taken and such security
shall be furnished at the expense of Tenant;

(c)Tenant shall keep Landlord advised as to the status of such proceedings;

(d)Tenant, by its acts or omissions, does not place Landlord or other tenants in
jeopardy or subject to any form of penalty or fine; and

(e)Any such proceedings shall not affect the payment of Fixed Rent or Additional
Rent or other sums payable hereunder, nor prevent Tenant from using the Demised
Premises for its intended purpose.

ARTICLE 10

INSURANCE

10.01.Tenant shall obtain and keep in full force and effect at all times during
the Term of this Lease, at its own cost and expense: (a) “All Risk” property
insurance against fire, theft, vandalism, malicious mischief, sprinkler leakage
and such additional perils as are now, or hereafter may be, included in a
standard extended coverage endorsement from time to time in general use

- 18 -

4846-0294-9028.v11

--------------------------------------------------------------------------------

in the State of New Jersey upon property of every description and kind owned by
Tenant and or under Tenant’s care, custody or control located in the Building or
for which Tenant is legally liable or installed by or on behalf of Tenant,
including by way of example and not by way of limitation, furniture, fixtures,
installation and any other personal property in an amount equal to the full
replacement costs thereof; (b) Commercial General Liability Insurance Coverage
to include personal injury, bodily injury, broad form property damage,
operations hazard, owner’s protective coverage, and blanket contractual
liability naming Landlord, and Landlord’s mortgagee or trust deed holder and
ground landlord (if any) as additional named insureds in an amount per
occurrence of not less than One Million and 00/100 ($1,000,000) Dollars combined
single limit per occurrence and Two Million and 00/100 ($2,000,000) Dollars
general aggregate for bodily injury or death and property damage occurring in,
upon, adjacent, or connected with the Demised Premises and any part thereof on a
per location basis, as well as at least One Million and 00/100 ($1,000,000)
Dollars of coverage for property insurance.  Tenant shall name such other
insureds associated with the Building as Landlord reasonably requests.  Tenant
shall pay all premiums and charges therefor and upon failure to do so Landlord
may, but shall not be obligated to, make payments, and in such latter event the
Tenant agrees to pay the amount thereof to Landlord on demand and said sum shall
be deemed to be Additional Rent, and in each instance collectible on the first
day of any month following the date of notice to Tenant in the same manner as
though it were rent originally reserved hereunder, together with interest
thereon at the rate of three points in excess of Prime Rate.  Copies of the
original insurance policies or appropriate certificates shall be deposited with
Landlord together with any renewals, replacements or endorsements at all times
to the end that said insurance shall be in full force and effect for the benefit
of the Landlord during the Term of this Lease; (c) Worker’s Compensation
insurance in form and amount as required by law; (d) excess or “umbrella”
liability insurance in an amount of not less than Three Million and 00/100
($3,000,000) Dollars; and (e) any other form or forms of insurance or any
increase in the limits of any of the aforesaid enumerated coverages or other
forms of insurance as Landlord or the mortgagee of Landlord may reasonably
require from time to time if in the reasonable opinion of Landlord or said
mortgagees or said coverage and/or limits become inadequate or less than that
commonly maintained by prudent tenants in similar buildings in the area by
tenants making similar uses.

10.02.All insurance policies required pursuant to this Article shall be taken
out with insurers rated A- XII by A.M. Best Company, who are licensed to do
business in the State of New Jersey.  A policy or certificate evidencing such
insurance together with a paid bill shall be delivered to Landlord not less than
fifteen (15) days prior to the commencement of the Term hereof.  Such insurance
policy or certificates will unequivocally provide an undertaking by the insurers
to notify Landlord and the mortgages of Landlord in writing not less than thirty
(30) days prior to any material change, reduction in coverage, cancellation or
other termination thereof (except that any cancellation for non-payment shall
require only ten (10) days prior written notice).  Should a certificate of
insurance initially be provided, a policy shall be furnished by Tenant within
thirty (30) days of the Term’s commencement.  The aforesaid insurance shall be
written with reasonable and customary deductibles.

10.03.Insofar as and to the extent that the following provision may be effective
without invalidating or making it impossible to secure insurance coverage
obtainable from responsible insurance companies doing business in the state in
which the Property is located (even though extra premium may result therefrom),
Landlord and Tenant mutually agree that Landlord and Tenant shall have no
liability to one another, or to any insurer, by way of subrogation or otherwise,

- 19 -

4846-0294-9028.v11

--------------------------------------------------------------------------------

on account of any loss or damage to their respective property, the Demised
Premises or its contents, or the Property, regardless of whether such loss or
damage is caused by the negligence of Landlord or Tenant, arising out of any of
the perils or casualties insured against by the property insurance policies
carried, or required to be carried, by the parties pursuant to this Lease. The
insurance policies obtained by Landlord and Tenant pursuant to this Lease shall
permit waivers of subrogation which the insurer may otherwise have against the
non-insuring party. In the event the policy or policies do not allow waiver of
subrogation prior to loss, either Landlord or Tenant shall, at the request of
the other party, deliver to the requesting party a waiver of subrogation
endorsement in such form and content as may reasonably be required by the
requesting party or its insurer.  In the event that any additional premium is
payable by either party as a result of this provision, the other party shall
reimburse the party paying such premium the amount of such extra premium.  The
releases herein contained shall not apply to any loss or damage occasioned by
the willful acts of either of the parties hereto.

10.04.Each party hereby releases the other party with respect to any claim
(including a claim for negligence) which it might otherwise have against the
other party for loss, damage, or destruction with respect to its property
(including rental value or business interruption) occurring during the term of
this Lease to the extent to which it is insured under a policy or policies
containing a waiver of subrogation or naming the other party as an additional
insured, as provided in this Article.  

10.05.Landlord covenants and agrees that throughout the Term it will insure the
Building (excluding any property with respect to which Landlord is obligated to
insure pursuant to Section 10.01, above) against damage by fire and standard
extended coverage perils and public liability insurance in such reasonable
amounts with such reasonable deductibles as required by any mortgagee or ground
Landlord (if any), or if none, as would be carried by a prudent owner of a
similar building in the area.  In addition, Landlord shall maintain and keep in
force and effect during the Term, rental income insurance insuring Landlord
against abatement or loss of Fixed Base Rent and Additional Rent, in case of
fire or other casualty similarly insured against, in an amount at least equal to
one year’s Fixed Base Rent for the Building.  Landlord may, but shall not be
obligated to, take out and carry any other forms of insurance as it or the
mortgagee or ground lessor (if any) of Landlord may require or reasonably
determine available.  All insurance carried by Landlord on the Building or Land
shall be included as an Operating Expense pursuant to Article 5.

10.06  To the extent available, Landlord and Tenant each agree to include an
endorsement in its property insurance policies reflecting the waiver of the
insurer’s right of subrogation against the other party as contemplated by
Section 10.03.

ARTICLE 11

RULES AND REGULATIONS

11.01.Tenant and its employees and agent shall faithfully observe and comply
with the Rules and Regulations annexed hereto as Exhibit C, and such reasonable
changes therein (whether by modification, elimination, or addition) as Landlord
at any time or times hereafter may make and communicate in writing to Tenant;
provided, however, that in case of any conflict or

- 20 -

4846-0294-9028.v11

--------------------------------------------------------------------------------

inconsistency between the provisions of this Lease and any of the Rules and
Regulations as originally promulgated or as changed, the provisions of this
Lease shall control.

11.02.Nothing contained in this Lease shall be construed to impose upon Landlord
any duty or obligation to Tenant to enforce the Rules and Regulations or the
terms, covenants, or conditions in any other lease, as against any other tenant
and Landlord shall not be liable to Tenant for violation of the same by any
other tenant or its employees, agents or visitors.  However, Landlord shall not
enforce any of the Rules and Regulations in such manner as to discriminate
against Tenant or anyone claiming under or through Tenant.

ARTICLE 12

Intentionally Deleted

ARTICLE 13

TENANT’S PROPERTY

13.01.All fixtures, equipment, improvements, and appurtenances attached to or
built into the Demised Premises at the commencement of or during the term of
this Lease, whether or not by or at the expense of Tenant, shall be and remain a
part of the Demised Premises, shall be deemed the property of Landlord and shall
not be removed by Tenant, except as hereinafter in this Article expressly
provided.

13.02.All business and trade fixtures, machinery and equipment, communications
equipment and office equipment (excluding cabling and/or conduit within walls or
above dropped ceilings), whether or not attached to or built into the Demised
Premises, which are installed in the Demised Premises by or for the account of
Tenant, without expense to Landlord, and can be removed without permanent
structural damage to the Building, and all furniture, furnishings and other
articles of movable personal property owned by Tenant and located in the Demised
Premises (all of which are sometimes called “Tenant’s Property”), shall be and
shall remain the property of Tenant and may be removed by it at any time during
the term of this Lease; provided that if any of Tenant’s Property is removed,
Tenant shall repair or pay the cost of repairing any damage to the Demised
Premises or to the Building resulting from such removal.  Tenant’s Property
shall specifically exclude Landlord’s Furniture and Tenant shall not be
permitted to remove Landlord’s Furniture from the Demised Premises except as
permitted in Article 42. Any equipment or other property for which Landlord
shall have granted any allowance or credit to Tenant shall not be deemed to have
been installed by or for the account of Tenant, without expense to Landlord, and
shall not be considered Tenant’s Property.

13.03.At or before the Expiration Date, or the date of an earlier termination of
this Lease, or as promptly as practicable after such an earlier termination
date, Tenant at its expense, shall remove from the Demised Premises all of
Tenant’s Property except such items thereof as Tenant shall have expressly
agreed in writing with Landlord were to remain and to become the property of
Landlord, and, if requested by Landlord in accordance with Article 4 of this
Lease all Alterations by or on behalf of Tenant after the Commencement Date
shall be removed by Tenant and Tenant shall repair any damage to the Demised
Premises or the Building resulting from such removal.

13.04.Any other items of Tenant’s Property which shall remain in the Demised
Premises after the Expiration Date or after a period of fifteen (15) days
following an earlier termination date,

- 21 -

4846-0294-9028.v11

--------------------------------------------------------------------------------

may, at the option of the Landlord, be deemed to have been abandoned, and in
such case either may be retained by Landlord as its property or may be disposed
of, without accountability, in such manner as Landlord may see fit, at Tenant’s
expense.

13.05.This Article 13 shall survive the expiration or earlier termination of
this Lease.

ARTICLE 14

REPAIRS AND MAINTENANCE

14.01.  Landlord shall at its expense, maintain the Property in good repair and
condition as a Class A office building, including but not limited to the
maintenance and repair of the roof, foundation, air conditioning, heating,
plumbing and electrical systems, structural components, parking areas, walkways,
and landscaping.  Tenant will not in any manner deface or injure the Building,
and will pay the cost of repairing any damage or injury done to the Building or
any part thereof by Tenant or Tenant’s agents, employees or invitees.  Tenant
shall take good care of the Premises and keep the Premises free from waste and
nuisance of any kind. Tenant shall keep the Premises, including Landlord’s
Furniture and all fixtures installed by Tenant and any plate glass and special
store fronts, in good condition, reasonable wear and tear and damage caused by
casualty excepted, and make all necessary non-structural repairs except those
caused by fire, casualty or acts of God covered by Landlord’s fire insurance
policy covering the Building.  The performance by Tenant of its obligations to
maintain and make repairs shall be conducted only by contractors and
subcontractors approved in writing by Landlord (which approval shall not be
unreasonably withheld, conditioned, or delayed), it being understood that Tenant
shall procure and maintain and shall cause contractors and subcontractors
engaged by or on behalf of Tenant to procure and maintain insurance coverage
against such risks, and in such amounts as Landlord may reasonable require and
with such companies as landlord may reasonably approve, in connection with any
such maintenance and repair.  If Tenant fails to make such repairs or take steps
to have such condition corrected after the occurrence of the damage or injury,
Landlord may at its option make such repair, and Tenant, shall within thirty
(30) days of request therefor, pay Landlord for the cost thereof.  At the end or
other termination of this Lease, Tenant shall deliver up the Premises with all
improvements located thereon (except as otherwise herein provided) in good
repair and condition, reasonable wear and tear and damage caused by casualty
excepted, and shall deliver to Landlord all keys to the Premises.

14.02.If Landlord shall fail to perform any term, condition, covenant or
obligation required under this Lease and such failure either (a) has a material
adverse impact on Tenant’s access to or use of the Demised Premises or Landlord
shall fail to perform snow removal in the public portions of the Property, and
such failure continues for more than five (5) days after notice to Landlord, or
(b) in the event of a failure other than what is set forth in subsection (a),
such failure has continued for a period of forty five (45) days after prior
written notice and opportunity to cure thereof from Tenant to Landlord;
provided, however, that if the term, condition, covenant or obligation to be
performed by Landlord is such that it cannot reasonably be performed within the
applicable time period set forth in this Section 14.02, such default shall be
deemed to have been cured if Landlord commences such performance within said
45-day period (or 5-day period, as the case may be) and thereafter diligently
undertakes to complete the same, Tenant may, at its option, without waiving any
claim for damages for breach of agreement, at any time thereafter

- 22 -

4846-0294-9028.v11

--------------------------------------------------------------------------------

cure such default for the account of Landlord and any amount paid or any
contractual liability incurred by Tenant in so doing shall be deemed paid or
incurred for the account of Landlord and Landlord shall reimburse Tenant
therefore within thirty (30) days of Tenant’s demand.

ARTICLE 15

ELECTRICITY

15.01.To the extent available at the Property, Tenant shall obtain electric
service directly from the provider and provide evidence satisfactory to Landlord
that electric charges for the Demised Premises have been changed into Tenant’s
name for billing purposes within three (3) days after the Actual Delivery
Date.  Any utility service agreement with respect to the Premises is subject to
Landlord’s approval, which approval shall not be unreasonably withheld. If
electric is submetered, Tenant shall pay to Landlord, as Additional Rent for
such service, during the Term, an amount equal to the amount Landlord actually
pays to the utility company to provide electricity to the Premises, including
all applicable surcharges, demand charges, taxes and other sums payable in
respect thereof, without any mark-up, service charge or other additional fees or
profit margin imposed by Landlord and Tenant shall receive the net of any
rebates or credits actually received by Landlord in respect of such electricity
supplied to the Premises and paid for by Tenant, based on Tenant's demand and/or
consumption of electricity as registered on a meter or sub-meter installed by
Landlord for purposes of measuring such demand and consumption. Landlord, at
Landlord's sole cost and expense (but subject to recoupment by Landlord pursuant
to Sections 5.05 and 5.06) shall maintain such meters or sub-meters in good
working order.  If at any time the Demised Premises are not separately metered
Tenant shall have the right to audit such readings, bills and calculations.  For
the avoidance of doubt, electric energy for the HVAC system and all common areas
of the Building is included in Operating Expenses, and Tenant shall pay Tenant’s
Percentage of the same.

15.02.Landlord shall not be liable in any way to Tenant for any failure or
defect in the supply or character of electric energy furnished to the Demised
Premises by reason of any requirement, act, or omission of the public utility
serving the Building with electricity or for any other reason.  Landlord shall
furnish and install all replacement lighting tubes, lamps, bulbs, and ballasts
required in the Demised Premises at Tenant’s expense.

15.03.Tenant’s use of electric energy in the Demised Premises shall not at any
time exceed the capacity of any of the electrical conductors and equipment in or
otherwise serving the Demised Premises.

ARTICLE 16

HEATING, VENTILATION AND AIR-CONDITIONING

16.01.Landlord, subject to the provisions of Section 5.04, shall maintain and
operate the heating, ventilating, and air-conditioning systems (hereinafter
called “the systems”) and shall furnish heat, ventilating, and air conditioning
(hereinafter collectively called “air conditioning service”) in the Demised
Premises through the systems, for comfortable occupancy of the Demised Premises
from 7:00 A.M. to 6:00 P.M. Monday through Friday (“Regular Hours”) and 8:00
A.M. to 1:00 P.M. on Saturdays, except for Building Holidays.  If Tenant shall
require air-conditioning service at any other time (hereinafter called “after
hours”), Landlord shall furnish such after hours

- 23 -

4846-0294-9028.v11

--------------------------------------------------------------------------------

air-conditioning service upon reasonable advance notice from Tenant, and Tenant
shall pay Landlord’s then established charges therefor on Landlord’s demand,
which is currently Seventy Five Dollars ($75.00) per hour per chargeable zone
(as described in Landlord’s memorandum dated October 23, 2019), attached hereto
as Exhibit K.

16.02.Use of the Demised Premises, or any part thereof, in a manner exceeding
the design conditions for air-conditioning service to the Demised Premises or
rearrangement of partitioning which interferes with normal operation of the
air-conditioning in the Demised Premises, may require changes in the
air-conditioning system servicing the Demised Premises.  Such changes, so
occasioned, shall be made by Landlord at Tenant’s expense.

ARTICLE 17

LANDLORD’S OTHER SERVICES

17.01.Landlord, subject to the provisions of Section 5.04, shall provide public
elevator service, passenger and service, by elevators serving the floors on
which the Demised Premises are situated during Regular Hours, and shall have at
least one passenger elevator subject to call at all other times.

17.02.Landlord, subject to the provisions of Section 5.04, shall cause the
Demised Premises to be cleaned with regular janitorial services in accordance
with the specifications set forth on attached Exhibit B.  Tenant shall pay to
Landlord on demand the costs incurred by Landlord for (a) extra cleaning work in
the Demised Premises required because of (i) misuse or neglect on the part of
Tenant or its employees or visitors; (ii) use of portions of the Demised
Premises for preparation, serving or consumption of food or beverages, data
processing, or reproducing operations, private lavatories or toilets or other
special purpose areas requiring greater or more difficult cleaning work than
office areas; (iii) unusual quantity of interior glass surfaces; (iv)
non-building standard materials or finishes installed by Tenant or at its
request; and (b) removal from the Demised Premises and the Building of so much
of any refuse and rubbish of Tenant as shall exceed that ordinarily accumulated
daily in the routine of business office occupancy. Landlord hereby confirms that
the nothing currently in the Demised Premises applies to clauses (ii), (iii) and
(iv) of the previous sentence. Landlord, its cleaning contractor, and their
employees shall have after-hours access to the Demised Premises and the free use
of light, power, and water in the Demised Premises as reasonably required for
the purpose of cleaning the Demised Premises in accordance with Landlord’s
obligations hereunder. In the event Tenant becomes dissatisfied with the
janitorial services provided by Landlord’s cleaning contractor, and if the
cleaning contractor does not timely address its sub-standard performance,
Landlord shall, upon Tenant’s reasonable request, replace the cleaning
contractor as soon as is reasonably possible.  

17.03.Landlord, subject to the provisions of Section 5.04, shall furnish
adequate hot and cold water to each floor of the Building for drinking,
lavatory, and cleaning purposes, together with soap, towels, and toilet tissue
for each lavatory.  If Tenant uses water for any other purpose, Landlord, at
Tenant’s expense, may install meters to measure Tenant’s consumption of cold
water and/or hot water for such other purposes and/or steam, as the case may
be.  In such instances Tenant shall pay for the quantities of cold water and hot
water shown on such meters, at Landlord’s cost thereof, on the rendition of
Landlord’s bills therefor.

- 24 -

4846-0294-9028.v11

--------------------------------------------------------------------------------

17.04.Landlord, at its expense, and at Tenant’s request, shall insert the name
of the Tenant on the Building directory. All Building directory changes made at
Tenant’s request after the Tenant’s initial listings have been placed on the
Building directory shall be made by Landlord at the expense of Tenant, and
Tenant agrees to promptly pay to Landlord as Additional Rent the cost of such
changes within ten (10) days after Landlord has submitted an invoice therefor.

17.05.Landlord reserves the right, without any liability to Tenant, to
temporarily stop service of any of the heating, ventilating, air conditioning,
electric, sanitary, elevator, or other Building systems serving the Demised
Premises, or the rendition of any of the other services required of Landlord
under this Lease, whenever and for so long as may be necessary, by reason of
accidents, emergencies, strikes, or the making of repairs or changes which
Landlord is required by this Lease or by law to make or in good faith deems
necessary, by reason of difficulty in securing proper supplies of fuel, steam,
water, electricity, labor or supplies, or by reason of any other cause beyond
Landlord’s reasonable control.

17.06  If the Demised Premises or any portion thereof are rendered untenantable
or inaccessible or are not able to be used by Tenant without material and
significant hardship or inconvenience for a period of three (3) consecutive
business days (subject to extension due to Force Majeure) as a result of a
failure of the water, heating, ventilating, air conditioning, electric,
sanitary, elevator, or other Building systems serving the Demised Premises,
Tenant’s Rent shall be proportionately abated commencing on the fourth (4th) day
of such service interruption until such time as the systems have been restored
and the Demised Premises or the affected portion thereof is no longer
untenantable or inaccessible, provided that there shall be no abatement of Rent
if such failure is caused by the acts or omission of Tenant, its agents,
contractors, licensees or invitees.

17.08.Landlord shall initially make available for Tenant’s use 64 parking
spaces, which number shall be increased in the event that Tenant leases
additional space in the Building at the rate of 3.47 parking spaces per
additional 1,000 usable square feet of the Demised Premises, to be utilized in
common use with other tenants of the Building in the parking area adjacent to
the Building.  Landlord shall, at Landlord’s expense (but includable in
Operating Expenses), provide all necessary snow removal.

17.09.The Building and the Demised Premises shall be cleaned in accordance with
the Cleaning and Maintenance Schedule set forth on Exhibit B annexed hereto and
made a part hereof.

17.10.Landlord shall have no obligation to provide personnel for Building and
parking lot security (including but not limited to a staffed lobby security desk
and/or a parking lot security guard or patrol car) (collectively, “Security
Personnel”).  If Landlord elects, in its sole and absolute discretion, to
provide Security Personnel at any time, the reasonable costs of such Security
Personnel shall be included in Operating Expenses. Landlord shall supply a card
access system for both the front and back doors of the Building, and provide at
the commencement of the Lease, at Landlord’s expense, up to 45 access cards for
all of Tenant’s employees.  Tenant shall pay Landlord for any subsequent and/or
replacement cards at Landlord’s reasonable charge therefor.

- 25 -

4846-0294-9028.v11

--------------------------------------------------------------------------------

ARTICLE 18

ACCESS; CHANGES IN BUILDING FACILITIES; SIGNAGE

18.01.All walls, windows, and doors bounding the Demised Premises (including
exterior Building walls, core corridor walls and doors, and any core corridor
entrance), except the inside surfaces thereof, any terraces or roofs adjacent to
the Demised Premises, and any space in or adjacent to the Demised Premises used
for shafts, stacks, pipes, conduits, fan room, ducts, electric or other
utilities, sinks or other Building facilities, and the use thereof, as well as
access thereto through the Demised Premises for the purposes of operation,
maintenance, decoration, and repair, are reserved to Landlord.

18.02.Tenant shall permit Landlord to install, use, and maintain pipes, ducts,
and conduits within the demising walls, bearing columns, and ceilings of the
Demised Premises.  All of Landlord’s work shall be conducted in a manner that
will not unreasonably interfere with the Tenant’s operations in the Premises.

18.03.Landlord or Landlord’s agent shall have the right upon twenty-four (24)
hour notice to request (except in emergency under clause (ii) hereof, for which
no prior notice or request shall be necessary) to enter and/or pass through the
Demised Premises or any part thereof, at reasonable times during reasonable
hours, (i) to examine the Demised Premises and to show them to the holders of
superior mortgages, prospective purchasers or mortgagees of the Building as an
entirety; and (ii) for the purpose of making such repairs or changes or doing
such repainting in or to the Demised Premises or its facilities, as may be
provided for by this Lease or as may be mutually agreed upon by the parties or
as Landlord may be required to make by law or in order to repair and maintain
said structure or its fixtures or facilities.  Landlord shall be allowed to take
all materials into and upon the Demised Premises that may be required for such
repairs, changes, repainting, or maintenance, without liability to Tenant but
Landlord shall not unreasonably interfere with Tenant’s use of the Demised
Premises or Tenant’s business operations.  Landlord shall also have the right to
enter on and/or pass through the Demised Premises, or any part thereof, at such
times as such entry shall be required by circumstances of emergency affecting
the Demised Premises or the Building.  Tenant shall have the right to escort
Landlord and/or its agents through the Demised Premises in the event of any such
entry to the Demised Premises, provided, however, that if Tenant does not
provide an escort, Landlord shall still have the right to enter the Demised
Premises as provided in this Lease.

18.04.During the period of twelve (12) months prior to the Expiration Date,
Landlord may exhibit the Demised Premises to prospective tenants.

18.05.Landlord reserves the right, without incurring any liability to Tenant
therefor, to make such changes in or to the Building and the fixtures and
equipment thereof, as well as in or to the street entrances, halls, passages,
elevators, escalators, and stairways thereof, as it may deem necessary or
desirable, provided, however, that such changes shall not impair Tenant’s quiet
enjoyment of the Demised Premises, reduce the size of the Demised Premises, or
restrict Tenant’s access to the Demised Premises by more than a de minimis
extent.

- 26 -

4846-0294-9028.v11

--------------------------------------------------------------------------------

18.06.Subject to applicable law and the terms and conditions of this Lease
including Article 16 regarding after hours charges for HVAC, the Building shall
be accessible by Tenant twenty-four (24) hours per day, seven (7) days per week,
three hundred sixty-five (365) days per year through a card key access system.

18.07.Tenant shall be permitted to install its own signage within the
Premises.  Landlord shall provide, at its sole cost and expense, Building
standard signage/directory in the first (1st) floor lobby and Tenant shall have
the right to be listed on the standard signage/directory in the lobby.  

18.08.To the extent permitted by any governmental authority having jurisdiction,
Tenant shall be permitted to utilize the one existing box sign on the exterior
façade of the Building (the “Building Façade Signage”). Landlord reserves the
right to expand the dimensions of the existing Building Façade Signage so that
Landlord may place additional tenants and/or building identification on the
Building Façade Signage. Further, Tenant shall be permitted to have one
placement on the monument signage serving the Building, of a size, design and
location acceptable to Landlord (the “Monument Signage”).  The Building Façade
Signage and Monument Signage shall be subject to (i) applicable laws, codes and
ordinances, (ii) the approval of the Association if and to the extent required
by the DCR, and (iii) the prior written approval of Landlord (which shall not be
unreasonably withheld, conditioned or delayed), and shall be at Tenant’s sole
cost and expense (except that Landlord shall be responsible for the costs of
designing and constructing any monuments upon which a Monument Signage is
placed, subject to reimbursement through Operating Expenses). Nothing contained
in this Section 18.08 or elsewhere in the Lease shall prohibit Landlord from
placing additional signage on or about the Building or Property or any of the
facades of the Building, or modifying any existing signage, provided such
signage is approved by the governmental authority having jurisdiction.

ARTICLE 19

NOTICE OF ACCIDENTS

19.01.Tenant shall give notice to Landlord, promptly after Tenant learns
thereof, of (i) any theft, accident or injury occurring within the Demised
Premises; (ii) all fires in the Demised Premises; (iii) all damage to or defects
in the Demised Premises, including the fixtures, equipment, and appurtenances
thereof, for the repair of which Landlord might be responsible; and (iv) all
damage to or defects in any parts or appurtenances of the Building’s sanitary,
electrical, heating, ventilating, air-conditioning, elevator, and other systems
located in or passing through the Demised Premises or any part thereof or any
part of the Building.  If Landlord fails to repair or correct any such condition
which is Landlord’s responsibility hereunder to correct, Tenant shall have the
rights set forth in Section 14.02.  

19.02.Landlord shall give notice to Tenant within a reasonable amount of time
after Landlord learns thereof, to the extent such matters are reasonably
anticipated to impact the health and/or safety of the Tenant or any of Tenant’s
employees or invitees, of (i) any burglary within the Building; (ii) any
significant fires at the Building; and (iii) damage to or defects in any parts
or appurtenances of the Building’s sanitary, electrical, heating, ventilating,
air-conditioning, elevator, and other systems located in any part of the
Building. Failure of Landlord to notify Tenant of the foregoing matters shall
not be deemed a default under this Lease.

- 27 -

4846-0294-9028.v11

--------------------------------------------------------------------------------

ARTICLE 20

NON-LIABILITY AND INDEMNIFICATION

20.01.Neither Landlord nor any agent or employee of Landlord shall be liable to
Tenant for any injury or damage to Tenant or to any other person or for any
damage to, or loss (by theft or otherwise) of, any property of Tenant or of any
other person, except to the extent such injury, loss or damage is due to the
gross negligence or willful misconduct of Landlord.  

20.02.Tenant shall indemnify, defend and save Landlord harmless against and from
all liabilities, claims, suits, fines, penalties, damages, losses, fees, costs
and expenses (including reasonable attorneys’ fees) which may be imposed upon,
incurred by or asserted against Landlord by reason of (a) any work or thing done
in, on or about the Demised Premises or any part thereof by or on behalf of
Tenant; (b) any use, occupation, condition, operation of the Demised Premises or
any part thereof or of any parking lot, street, alley, sidewalk, curb, vault,
passageway or space adjacent thereto or any occurrence on any of the same on the
part of Tenant; (c) any act or omission on the part of Tenant or any subtenant
or any employees, licenses or invitees; (d) any accident, injury (including
death) or damage to any third party or property owned by someone other than
Tenant and not under the care, custody or control of Tenant occurring in or
about the Demised Premises or any part thereof or in, on or about any street,
alley, sidewalk, curb, vault, passageway or space adjacent thereto, unless due
to the gross negligence or willful misconduct of Landlord, its agents or
employees; and/or (e) any failure on the part of Tenant to perform or comply
with any of the covenants, agreements, terms or conditions contained in this
lease.

20.03.Tenant shall not be held responsible for, and is hereby expressly relieved
from, any and all liability by reason of any injury, loss, or damage to any
person or property in or about the Property (exclusive of the Premises), whether
the loss, injury or damage be to the person or property of Landlord or any other
person, except to the extent such injury, loss or damage is due to the
negligence or willful misconduct of Tenant, Tenant’s employees, invitees,
agents, contractors or affiliates.  Landlord agrees to indemnify, defend and
save Tenant harmless from and against all claims, actions, damages, liabilities
and expenses, including but not limited to reasonable attorneys' fees and other
legal expenses, on account of such injury, loss or damage to the extent arising
from the gross negligence or willful misconduct of Landlord or its employees,
agents, or contractors (excluding any other tenants of the Building).

The provisions of Section 20.02 and 20.03 shall survive the expiration or
earlier termination of the Lease.

20.04.Except as otherwise expressly provided in this Lease, this Lease and the
obligations of Tenant hereunder shall be in no way affected, impaired or excused
because Landlord is unable to fulfill, or is delayed in fulfilling, any of its
obligations under this Lease by reason of strike, other labor trouble,
governmental pre-emption or priorities or other controls in connection with a
national or other public emergency or shortages of fuel supplies or labor
resulting therefrom, or other like cause beyond Landlord’s reasonable control.

- 28 -

4846-0294-9028.v11

--------------------------------------------------------------------------------

ARTICLE 21

DESTRUCTION OR DAMAGE

21.01.If the Building or the Demised Premises shall be partially or totally
damaged or destroyed by fire or other cause, then whether or not the damage or
destruction shall have resulted from the fault or neglect of Tenant, or its
employees, agents or visitors (and if this Lease shall not have been terminated
as in this Article hereinafter provided), Landlord shall repair the damage and
restore and rebuild the Building and/or the Demised Premises, at its expense,
with reasonable dispatch after notice to it of the damage or destruction;
provided, however, that Landlord shall not be required to repair or replace any
of the Tenant’s Property.

21.02.If the Building or the Demised Premises shall be partially damaged or
partially destroyed by fire or other cause then the rents payable hereunder
shall be abated to the extent that the Demised Premises shall have been rendered
untenantable and for the period from the date of such damage or destruction to
the date the damage shall be repaired or restored; provided, however, if the
damage shall be attributable to the fault or negligence of Tenant, its agents or
employees, then rent shall continue but shall be reduced by any amounts received
by Landlord pursuant to Landlord’s coverage for business interruption and/or
rent insurance attributable to the Demised Premises.  If all or a substantial
majority of the Demised Premises shall be totally (which shall be deemed to
include substantially totally) damaged or destroyed or rendered completely
(which shall be deemed to include substantially completely) untenantable on
account of fire or other cause, the Rents shall abate as of the date of the
damage or destruction and until Landlord shall repair, restore, and rebuild the
Building and the Demised Premises; provided, however, that should Tenant
reoccupy a portion of the Demised Premises during the period of restoration work
is taking place and prior to the date that the same are made completely
tenantable, Rents allocable to such portion shall be payable by Tenant from the
date of such occupancy.

21.03.If the Building or the Demised Premises shall be totally damaged or
destroyed by fire or other cause, or if the Building shall be so damaged or
destroyed by fire or other cause (whether or not the Demised Premises are
damaged or destroyed) as to require a reasonably estimated expenditure of more
than twenty-five percent (25%) of the full insurable value of the Building
immediately prior to the casualty, then in either such case, Landlord may
terminate this Lease by giving Tenant notice to such effect within one hundred
eighty (180) days after the date of the casualty.  In case of any damage or
destruction mentioned in this Article, Tenant may terminate this Lease by notice
to Landlord if Landlord has not completed the making of the required repairs and
restored and rebuilt the Building and the Demised Premises within twelve (12)
months from the date of such damage or destruction, or within such period after
such date (not exceeding six (6) months) as shall equal the aggregate period
Landlord may have been delayed in doing so by adjustment of insurance, labor
trouble, governmental controls, act of God, or any other cause beyond Landlord’s
reasonable control (“Force Majeure”).

21.04.No damages, compensation, or claim shall be payable by Landlord for
inconvenience, loss of business, or annoyance arising from any repair or
restoration of any portion of the Demised Premises or of the Building pursuant
to this Article. Landlord shall endeavor to restore such repair or restoration
promptly and in such manner as not unreasonably to interfere

- 29 -

4846-0294-9028.v11

--------------------------------------------------------------------------------

with Tenant’s use and occupancy during such time that Tenant is able to use the
Demised Premises during Landlord’s restoration.

21.05.Notwithstanding any of the foregoing provisions of this Article, if
Landlord or the holder of any superior mortgage shall be unable to collect all
of the insurance proceeds (including rent insurance proceeds) applicable to
damage or destruction of the Demised Premises or the Building by fire or other
cause, by reason of some action or inaction on the part of Tenant or any of its
employees, agents or contractors in connection with the processing of any claim,
then, without prejudice to any other remedies which may be available against
Tenant, there shall be no abatement of Tenant’s rents.

21.06.Landlord will not carry insurance of any kind on Tenant’s Property, and
shall not be obligated to repair any damage thereto or replace the same.

21.07.The provisions of this Article shall be considered an express agreement
governing any case of damage or destruction of the Demised Premises by fire or
other casualty, and any law of the State of New Jersey providing for such a
contingency in the absence of an express agreement, and any other law of like
import, now or hereafter in force, shall have no application in such case.

21.08.If the Demised Premises and/or access thereto become partially or totally
damaged or destroyed by any casualty not insured against, then Landlord shall
have the right to terminate this Lease upon giving the Tenant thirty (30) days’
notice and upon the expiration of said thirty (30) day notice period, this Lease
shall terminate as if such termination date were the Expiration Date. In the
event of an uninsured casualty, Landlord shall give Tenant notice within sixty
(60) days after the casualty, whether or not Landlord intends to restore the
Demised Premises and/or access to the Demised Premises regardless of the lack of
insurance coverage. In the event Landlord (i) informs Tenant it has elected not
to restore the Demised Premises and/or access thereto due to the casualty being
uninsured; or (ii) if the casualty is not insured, fails to inform Tenant within
sixty (60) days after the casualty that Landlord is uninsured for the casualty,
Tenant shall also have the right, upon thirty (30) days’ notice, to terminate
the Lease, and this Lease shall terminate as if such termination date provided
by Tenant were the Expiration Date.  

ARTICLE 22

EMINENT DOMAIN

22.01.If the whole or a substantial part of the Building shall be lawfully taken
by condemnation or in any other manner for any public or quasi-public use of
purpose, this Lease and the term and estate hereby granted shall forthwith
terminate as of the date of vesting of title on such taking (which date is
herein after also referred to as the “date of the taking”), and the rents shall
be prorated and adjusted as of such date.

22.02.If any part of the Building shall be so taken, this Lease shall be
unaffected by such taking, except that Tenant may elect to terminate this Lease
in the event of a partial taking, if the area of the Demised Premises shall not
be reasonably sufficient for Tenant to continue feasible operation of its
business.  

- 30 -

4846-0294-9028.v11

--------------------------------------------------------------------------------

22.03.Landlord shall be entitled to receive the entire award in any proceeding
with respect to any taking provided for in this Article without deduction
therefrom for any estate vested in Tenant by this Lease, and Tenant shall
receive no part of such award.  Tenant hereby expressly assigns to Landlord all
of its right, title, and interest in or to every such award. The foregoing shall
not, however, deprive, limit, nor restrict Tenant of, or from, any separate
award for moving expenses, business dislocation damages or for any other award
which would not reduce the award payable to Landlord.  Upon the date the right
to possession shall vest in the condemning authority, this Lease shall cease and
terminate with Rent adjusted to such date.

ARTICLE 23

SURRENDER

23.01.On the last day of the term of this Lease, or upon any earlier termination
of this Lease, or upon any re-entry by Landlord upon the Demised Premises,
Tenant shall quit and surrender the Demised Premises to Landlord in good order,
condition, and repair, except for ordinary wear and tear, casualty and
condemnation damages, and Tenant shall remove all of Tenant’s Property therefrom
and perform such restoration work as is required by this Lease. Landlord’s
Furniture shall be surrendered together with the Demised Premises, in good order
and condition, except for ordinary wear and tear. This Article 23 shall survive
the expiration or earlier termination of this Lease.

ARTICLE 24

CONDITIONS OF LIMITATION

24.01.This Lease and the Term and estate hereby granted are subject to the
limitation that:

(a)Whenever Tenant defaults in the payment of installment of Fixed Base Rent, or
in the payment of any Additional Rent or any other charge payable by Tenant to
Landlord, and such default shall continue for five (5) days after written notice
thereof; or

(b)Whenever Tenant shall do or permit anything to be done, whether by action or
inaction, contrary to any of Tenant’s obligations hereunder, and if such
situation shall continue and shall not be remedied by Tenant within thirty (30)
days after Landlord shall have given to Tenant a written notice specifying the
same, or, in the case of a happening or default which cannot with due diligence
be cured within a period of thirty (30) days and the continuance of which for
the period required for cure will not subject Landlord to risk of criminal
liability or foreclosure of any superior mortgage if Tenant shall not, (i)
within said thirty (30) day period advise Landlord of Tenant’s intention to duly
institute all steps necessary to remedy such situation; (ii) duly institute
within said thirty (30) day period, and thereafter diligently prosecute to
completion all steps necessary to remedy the same; and (iii) complete such
remedy within such time after the date of giving of said notice to Landlord as
shall reasonably be necessary; or

(c)Whenever any event shall occur or any contingency shall arise whereby this
Lease or the estate hereby granted or the unexpired balance of the term hereof
would, by operation of law or otherwise, devolve upon or pass to any person,
firm, or corporation other than Tenant, except as expressly permitted by Article
8;

- 31 -

4846-0294-9028.v11

--------------------------------------------------------------------------------

then, and in any of the foregoing cases, this Lease and the Term and estate
hereby granted, whether or not the Term shall theretofore have commenced, shall,
if the Landlord so elects, terminate upon ten (10) days written notice by
Landlord to Tenant of Landlord’s election to terminate the Lease and the term
hereof shall expire and come to an end on the date fixed in such notice, with
the same effect as if that day were the Expiration Date, but Tenant shall remain
liable for the Fixed Base Rent and Additional Rent which subsequently accrues
(and for all accrued but unpaid Fixed Base Rent and Additional Rent as of the
date of the termination) and for damages as provided in Article 26.

ARTICLE 25

RE-ENTRY BY LANDLORD

25.01.If Tenant shall default in the payment of any installment of Fixed Base
Rent, or of any installment of Additional Rent, on any date upon which the same
ought to be paid and if such default shall continue for five (5) days after
written notice thereof, or if this Lease shall expire as provided in Article 24,
Landlord or Landlord’s agents and employees may immediately or at any time
thereafter re-enter the Demised Premises, or any part thereof, either by summary
dispossess proceedings or by any suitable action or proceeding at law, or by
force or otherwise, without being liable to indictment, prosecution or damages
therefor, and may repossess the same, and may remove any persons therefrom, to
the end that Landlord may have, hold, and enjoy the Demised Premises again as
and of its first estate and interest therein.  The word “re-enter”, as herein
used, is not restricted to its technical legal meaning.  In the event of any
termination of this Lease under the provisions of Article 24 or if Landlord
shall re-enter the Demised Premises under the provisions of this Article or in
the event of the termination of this Lease, or of re-entry, by or under any
summary dispossess or other proceeding or action or any provision of law by
reason of default hereunder on the part of Tenant, Tenant shall thereupon pay to
Landlord the Fixed Base Rent and Additional Rent payable by Tenant to Landlord
up to the time of such termination of this Lease, or of such recovery of
possession of the Demised Premises by Landlord, as the case may be, and shall
also pay to Landlord damages as provided in Article 26.

25.02.In the event of a breach or threatened breach by Landlord or Tenant of any
of their respective obligations under this Lease, either Landlord or Tenant, as
the case may be, shall also have the right of injunction.  The special remedies
hereunder are cumulative and are not intended to be exclusive of any other
remedies or means of redress to which the parties may lawfully be entitled at
any time.

25.03.If this Lease shall terminate under the provisions of Article 24, or if
Landlord shall re-enter the Demised Premises under the provisions of this
Article, or in the event of any termination of this Lease, or of re-entry, by or
under any summary dispossess or other proceeding or action or any provision of
law by reason of default hereunder on the part of Tenant, Landlord shall be
entitled to retain all moneys, if any, paid by Tenant to Landlord, whether as
advance rent, security, or otherwise, but such moneys shall be credited by
Landlord against any fixed rent or Additional Rent due from Tenant at the time
of such termination or re-entry or, at Landlord’s option, against any damages
payable by Tenant under Article 26 or pursuant to Law.

- 32 -

4846-0294-9028.v11

--------------------------------------------------------------------------------

ARTICLE 26

DAMAGES

26.01.If this Lease is terminated under the provisions of Article 24, or if
Landlord shall re-enter the Demised Premises under the provisions of Article 25,
or in the event of the termination of this Lease, or of re-entry, by or under
any summary dispossess or other proceeding or action of any provision of law by
reason of default hereunder on the part of Tenant, Tenant shall pay to Landlord
as damages, at the election of Landlord, either;

(a)A sum which at the time of such termination of this Lease or at the time of
any such re-entry by Landlord, as the case may be, represents the then value of
the excess, if any, of (i) the aggregate of the Fixed Base Rent and the
Additional Rent payable hereunder which would have been payable by Tenant
(conclusively presuming the Additional Rent to be the same as was payable for
the year immediately preceding such termination) for the period commencing with
such earlier termination of this Lease or the date of any such re-entry, as the
case may be, and ending with the Expiration Date, had this Lease not so
terminated or had Landlord not so re-entered the Demised Premises, discounted to
present value at the rate of four (4%) percent over (ii) the aggregate rental
value of the Demised Premises for the same period, or

(b)Sums equal to the Fixed Base Rent and the Additional Rent (as above presumed)
payable hereunder which would have been payable by Tenant had this Lease not so
terminated, or had Landlord not so re-entered the Demised Premises, payable upon
the due dates therefor specified herein following such termination or such
re-entry and until the Expiration Date, provided, however, that if Landlord
shall relet the Demised Premises during said period, Landlord shall credit
Tenant with the net rents received by Landlord from such reletting, such net
rents to be determined by first deducting from the gross rents as and when
received by Landlord from such reletting, the expenses incurred or paid by
Landlord in terminating this Lease or in re-entering the Demised Premises and in
securing possession thereof, as well as the expenses of reletting, including
altering and preparing the Demised Premises for new tenants, brokers’
commissions, and all other expenses properly chargeable against the Demised
Premises and the rental therefrom; it being understood that any such reletting
may be for a period shorter or longer than the remaining term of this Lease; but
in no event shall Tenant be entitled to receive any excess of such net rents
over the sums payable by Tenant to Landlord hereunder, nor shall Tenant be
entitled in any suit for the collection of damages pursuant to this Subsection
to a credit in respect of any net rents from a reletting, except to the extent
that such net rents are actually received by Landlord. Damages shall also
include the unamortized portion of any brokerage fees or commissions paid by
Landlord.  If the Demised Premises or any part thereof should be relet in
combination with other space, then proper apportionment on a square foot basis
shall be made of the rent received from such reletting and of the expenses of
reletting.

If the Demised Premises or any part thereof to be relet by Landlord for the
unexpired portion of the term of this Lease, or any part thereof, before
presentation of proof of such damages to any court, commission or tribunal, the
amount of rent reserved upon such reletting shall, prima facie, be the fair and
reasonable rental value for the Demised Premises, or part thereof, so relet
during the term of the reletting.

- 33 -

4846-0294-9028.v11

--------------------------------------------------------------------------------

26.02.Suit or suits for the recovery of such damages, or any installments
thereof, may be brought by Landlord from time to time at its election, and
nothing contained herein shall be deemed to require Landlord to postpone suit
until the date when the term of this Lease would have expired if it had not been
so terminated under the provisions of Article 24, or under any provision of law,
or had Landlord not re-entered the Demised Premises.  Nothing herein contained
shall be construed to limit or preclude recovery by Landlord against Tenant of
any sums or damages to which, in addition to the damages particularly provided
above, Landlord may lawfully be entitled by reason of any default hereunder on
the part of Tenant.  Nothing herein contained shall be construed to limit or
prejudice the right of Landlord to seek and obtain as liquidated damages by
reason of the termination of this Lease or re-entry on the Demised Premises for
the default of Tenant under this Lease, an amount equal to the maximum allowed
by any statute or rule of law in effect at the time when, and governing the
proceedings in which, such damages are to be proved whether or not such amount
be greater, equal to, or less than any of the sums referred to in Section 26.01.

26.03.In addition to the foregoing and without regard to whether this Lease is
terminated, Tenant shall pay to Landlord upon demand, all costs and expenses
incurred by Landlord, including reasonable attorney’s fees, with respect to any
lawsuit instituted or defended or any action taken by Landlord to enforce all or
any of the provisions of this Lease.

26.04.

Notwithstanding anything in this Article 26 to the contrary, if this Lease is
terminated under the provisions of Article 24, or if Landlord shall re-enter the
Demised Premises under the provisions of Article 25, or in the event of the
termination of this Lease, or of re-entry, by or under any summary dispossess or
other proceeding or action of any provision of law by reason of default
hereunder on the part of Tenant, Landlord shall not have the right to seek or
collect damages from Tenant for Fixed Base Rent or Additional Rent not yet due
and payable (i.e., Landlord shall not have the right to accelerate such rent)
unless and until any mortgagee of the Land or Building or Landlord’s interest
therein accelerates its loan as a result of Tenant’s default beyond all
applicable notice and cure periods hereunder.

ARTICLE 27

WAIVERS

27.01.

Tenant, for Tenant, and on behalf of any and all persons claiming through or
under Tenant, including creditors of all kinds, does hereby waive and surrender
all right and privilege which they or any of them might have under or by reason
of any present or future law, to redeem the Demised Premises or to have a
continuance of this Lease for the term hereby demised after being dispossessed
or ejected therefrom by process of law or under the terms of this Lease or after
the termination of this Lease as herein provided.

27.02.

In the event that Tenant is in arrears in payment of Fixed Base Rent or
Additional Rent hereunder, Tenant waives Tenant’s right, if any, to designate
the items against which any payments made by Tenant are to be credited, and
Tenant agrees that Landlord may apply any payments made by Tenant to any items
it sees fit, irrespective of and notwithstanding any designation or request by
Tenant as to the items against which any such payments shall be credited.

- 34 -

4846-0294-9028.v11

--------------------------------------------------------------------------------

27.03.

Landlord and Tenant hereby waive trial by jury in any action, proceeding or
counterclaim brought by either against the other on any matter whatsoever
arising out of or in any way connected with this Lease, the relationship of
Landlord and Tenant, Tenant’s use or occupancy of the Demised Premises,
including any claim of injury or damage, or any emergency or other statutory
remedy with respect thereto.

ARTICLE 28

NO OTHER WAIVERS OR MODIFICATIONS

28.01.The failure of either Party to insist in any one or more instances upon
the strict performance of any one or more of the obligations of this Lease, or
to exercise any election herein contained, shall not be construed as a waiver or
relinquishment for the future of the performance of such one or more obligations
of this Lease or of the right to exercise such election, but the same shall
continue and remain in full force and effect with respect to any subsequent
breach, act, or omission. No executory agreement hereafter made between Landlord
and Tenant shall be effective to change, modify, waive, release, discharge,
terminate or effect an abandonment of this Lease, in whole or in part, unless
such executory agreement is in writing, refers expressly to this Lease and is
signed by the Party against whom enforcement of the change, modification,
waiver, release, discharge, or termination of effectuation of the abandonment is
sought.

ARTICLE 29

CURING TENANT’S DEFAULTS

29.01.If Tenant shall default in the performance of any of Tenant’s obligations
under this Lease, Landlord, without thereby waiving such default, may (but shall
not be obligated to) perform the same for the account and at the expense of
Tenant, without notice, in a case of emergency, and in any other case, only if
such default continues after the expiration of (i) ten (10) business days from
the date Landlord gives Tenant notice of its intention to cure, or (ii) the
applicable grace period provided in Section 24.02 or elsewhere in this Lease for
cure of such default, whichever occurs later.

ARTICLE 30

BROKER

30.01.Tenant and Landlord each covenants, warrants, and represents to the other
that there was no broker except the Broker instrumental in consummating this
Lease and that no conversations or negotiations were had with any broker except
Broker concerning the renting of the Demised Premises.  Tenant agrees to hold
Landlord harmless against any claims for a brokerage commission arising out of
any conversations or negotiations had by Tenant with any broker except Broker.
  Landlord agrees to hold Tenant harmless against any claims for a brokerage
commission arising out of any conversations or negotiations had by Landlord with
any broker including Broker. Landlord agrees to pay Broker pursuant to a
separate agreement.

- 35 -

4846-0294-9028.v11

--------------------------------------------------------------------------------

ARTICLE 31

NOTICES

31.01.Any notice, statement, demand, or other communications required or
permitted to be given, rendered, or made by either party to the other, pursuant
to this Lease or pursuant to any applicable law or requirement of public
authority, shall be in writing (whether or not so stated elsewhere in this
Lease) and shall be deemed to have been properly given, rendered or made, if
sent by (i) registered or certified mail, return receipt requested, or (ii) by
reputable overnight courier, in either case addressed to the other Party at the
address hereinabove set forth in the opening paragraph of this Lease (except
that after the Commencement Date, Tenant’s address shall be the Demised
Premises, with a copy sent simultaneously and in like manner to Tenant at 499
Park Avenue, Suite 1200, New York, NY 10022 Attn: Legal, with an additional copy
sent by email to legal@urogen.com), and shall be deemed to have been given,
rendered, or made three (3) business days following the date of mailing or on
the first business day after it was sent by overnight courier, as the case may
be. Either Party may, by notice as aforesaid, designate a different address or
addresses for notices, statements, demands, or other communications intended for
it.  In the event of the cessation of any mail delivery for any reason, personal
delivery shall be substituted for the aforementioned method of serving
notices.  

ARTICLE 32

ESTOPPEL CERTIFICATE

32.01 Tenant agrees, within twenty (20) days after written request, to execute
and deliver to Landlord a statement certifying that this Lease is unmodified and
in full force and effect (or if there have been modifications, that the same is
in full force and effect as modified and stating the modifications), certifying
the dates to which the Fixed Base Rent and Additional Rent have been paid,
whether any dispute exists with respect thereto and stating whether or not, to
Tenant’s best knowledge, Landlord is in default in performance of any of its
obligations under this Lease, and, if so, specifying each such default of which
Tenant may have knowledge and any other information which Landlord shall
reasonably require, it being intended that any such statement delivered pursuant
hereto may be relied upon by others.  

ARTICLE 33

Intentionally Deleted

ARTICLE 34

REPRESENTATIONS, CONSTRUCTION, GOVERNING LAW

34.01.Landlord represents and warrants that, to the best of Landlord’s actual
knowledge, as of the Commencement Date, the Building complies with all
applicable laws, rules, ordinances, and regulations, including without
limitation all zoning, fire, life safety, building codes, environmental laws,
and the Americans with Disabilities Act (“ADA”) (as amended) (collectively, the
“Laws”).  Subject to the foregoing, Tenant expressly acknowledges and agrees
that Landlord has not made and is not making, and Tenant, in executing and
delivering this Lease, is not relying

- 36 -

4846-0294-9028.v11

--------------------------------------------------------------------------------

upon any warranties, representations, promises or statements, except to the
extent that the same are expressly set forth in this Lease. It is understood and
agreed that all understandings and agreements heretofore had between the parties
are merged in this Lease, which alone fully and completely express their
agreements and that the same are entered into after full investigation, neither
party relying upon any statement or representation not embodied in this Lease
made by the other. Landlord further represents that, to Landlord’s actual
knowledge:

(a) there are no pending or threatened action against Landlord or the Building
relating to any alleged violations of the Laws from any governmental authority
or third party; and

(b) Landlord is not aware of the existence of any Hazardous Substances at, on or
under the Property that require remediation under any Environmental Laws.  For
purposes of this subsection: “Hazardous Substances” means any pollutant, toxic
substance, hazardous substance, hazardous waste or any similar term as defined
in any Environmental Law; and “Environmental Laws” means any Law applicable to
Landlord or the Property and relating to environmental matters or concerning
pollution or protection of the environment, including Laws governing the use,
storage, disposal, discharge, cleanup or reporting of Hazardous Substances.

As used in this Section and elsewhere in the Lease, to “Landlord’s actual
knowledge” shall mean actual, and not any implied, imputed or constructive
knowledge, without any investigation by Landlord.

34.02.If any of the provisions of this Lease, or the application thereof to any
person or circumstances, shall, to any extent, be invalid or unenforceable, the
remainder of this Lease, or the application of such provision or provisions to
persons or circumstances other than those as to whom or which it is held invalid
or unenforceable, shall not be affected thereby, and every provision of this
Lease shall be valid and enforceable to the fullest extent permitted by law.

34.03.This Lease shall be governed in all respects by the laws of the State of
New Jersey, without regard to any conflict of law principles that might
otherwise cause the laws of a different jurisdiction to govern or apply.

34.04.In the event of any litigation, arbitration, or other legal proceedings
that may arise between the Parties to enforce any of the provisions of this
Lease, or any right of either Party hereunder except for litigation as described
in Article 26.03, the prevailing Party shall be entitled to recover its costs,
expenses, and reasonable attorneys’ fees in addition to any other relief to
which such Party many be entitled.  An award for such costs, expenses, and
reasonable attorneys’ fees may be included in any judgment rendered in such
litigation, arbitration, or other legal proceeding.  This paragraph shall
survive the termination of this Lease.

ARTICLE 35

SECURITY

35.01.Tenant shall deposit with Landlord the Security Deposit upon the execution
of this Lease.  The Security Deposit shall be held by Landlord as security for
the faithful performance by Tenant of all the terms of this Lease by said Tenant
to be observed and performed.  The Security Deposit shall not and may not be
mortgaged, assigned, transferred, or encumbered by Tenant,

- 37 -

4846-0294-9028.v11

--------------------------------------------------------------------------------

without the written consent of Landlord, and any such act on the part of Tenant
shall be without force and effect and shall not be binding upon Landlord.  If
any of the Fixed Base Rent or Additional Rent herein reserved or any other sum
payable by Tenant to Landlord shall be overdue and unpaid beyond applicable
notice and cure periods, or if Landlord makes payment on behalf of Tenant, or if
Tenant shall fail beyond applicable notice and cure periods to perform any of
the terms, covenants, and conditions of this Lease then Landlord may, at its
option and without prejudice to any other remedy which Landlord may have on
account thereof, appropriate and apply the so much of the Security Deposit as
may be necessary to compensate Landlord toward the payment of Fixed Base Rent or
Additional Rent and any loss or damage sustained by Landlord due to such breach
on the part of Tenant, plus expenses; and Tenant shall forthwith within ten (10)
business days after demand restore the Security Deposit to the original sum
deposited.  The issuance of a warrant and/or the re-entering of the Demised
Premises by Landlord for any default on the part of Tenant or for any other
reason prior to the expiration of the term shall not be deemed such a
termination of this Lease as to entitle Tenant to the recovery of the Security
Deposit.  If Tenant complies with all of the terms, covenants, and conditions of
this Lease and pays all of the Fixed Base Rent and Additional Rent and all other
sums payable by Tenant to Landlord as they fall due, the Security Deposit shall
be returned in full to Tenant within thirty (30) days after the expiration of
the Term of this Lease and Tenant’s satisfaction of all its obligations accruing
prior to this Lease expiration date.  In the event of bankruptcy or other
creditor-debtor proceedings against Tenant, the Security Deposit and all other
securities shall be deemed to be applied first to the payment of Fixed Base Rent
and Additional Rent and other charges due Landlord for all periods prior to the
filing of such proceedings.  In the event of sale by Landlord of the Building,
Landlord shall deliver the then balance of the Security Deposit to the
transferee of Landlord’s interest in the Demised Premises and Landlord shall
thereupon be discharged from any further liability with respect to the Security
Deposit and this provision shall also apply to any subsequent transferees.  No
holder of a superior mortgage to which this Lease is subordinate shall be
responsible in connection with the Security Deposit, by way of credit or payment
of any Fixed Base Rent or Additional Rent, or otherwise, unless such mortgagee
actually shall have received the entire Security Deposit.

35.02.The Security shall be in the form of an irrevocable, clean “Evergreen”
automatically renewable commercial letter of credit (the "Letter of Credit") in
the form annexed hereto as Exhibit I, issued by a “Confirming Bank” which shall
mean a bank which is authorized by the State of New Jersey to conduct banking
business in the State of New Jersey, and is a member of the New York Clearing
House Association.  The Confirming Bank shall have combined capital, surplus and
undivided profits of at least $500 million and a long-term rating of at least
“Aa”, as published by Moody’s Investors Services, Inc., or its successor
(collectively, the “Confirming Bank Criteria”).  If at any time during the term
of this Lease, the Confirming Bank does not maintain the Confirming Bank
Criteria, then Landlord may so notify Tenant and, unless Tenant delivers a
replacement Letter of Credit from another bank meeting the Confirming Bank
Criteria within ninety (90) days after receipt of such notice, Landlord may draw
the full amount of the Letter of Credit and hold the proceeds as a cash security
deposit in accordance with this Article 35.  The Letter of Credit shall provide
that it shall be fully transferable by Landlord to any transferee of Landlord’s
interest in the Demised Premises with any transfer fee paid by the beneficiary,
and which shall also provide for presentation and payment in the City of New
York, (or if not able to be presented in the City of New York, able to be
presented via facsimile or other electronic method) which shall permit Landlord
(a) to draw thereon up to the full amount of the

- 38 -

4846-0294-9028.v11

--------------------------------------------------------------------------------

credit evidenced thereby (but partial drawings shall be permitted) in the event
of any default by Tenant beyond applicable notice and cure periods in the terms,
provisions, covenants or conditions of this Lease or (b) to draw the full amount
thereof to be held as  cash security pursuant to Article hereof if for any
reason the Letter of Credit is not renewed within thirty (30) days prior to its
expiration date, in which event Landlord covenants and agrees to deposit same in
an interest bearing account or certificate.  Landlord shall be entitled to and
shall be paid the lesser of (x) interest earned on such cash security deposit or
(y) to 1% per annum of such security deposit for administration of such security
account or certificate solely to the extent held as cash pursuant to the
preceding sentence.  The remainder of the interest on such account or
certificate shall belong to Tenant, but shall be retained by Landlord as
additional security in accordance with the terms of this paragraph.  The Letter
of Credit (and each renewal thereof) shall (i) be for a term of not less than
one (1) year (except that the last Letter of Credit shall be for a term expiring
sixty (60) days after the Expiration Date), (ii) expressly provide for the
issuing bank to notify Landlord in writing not less than sixty (60) days prior
to its expiration as to its non-renewal, and (iii) if not so renewed each year
(or later period of expiration) shall be immediately available for Landlord to
draw up to the full amount of such credit (to be held as cash security as
aforesaid).  Not less than thirty (30) days prior to the expiration date of each
Letter of Credit (and every renewal thereof if not automatically renewed by its
terms), Tenant shall deliver a renewal Letter or if Tenant is not renewing the
then current Evergreen Letter, Tenant shall deliver to Landlord a new Letter of
Credit subject to all of the conditions aforesaid, all to the intent and
purposes, that a Letter of Credit in the sum of $100,000.00 shall be in effect
during the entire term of this lease. In the event Tenant is issuing a new
Letter of Credit, Landlord shall deliver the Letter of Credit being replaced to
Tenant concurrently with receipt of the new Letter of Credit. The Letter of
Credit shall specifically provide that any transfer fees shall be payable by the
beneficiary.  Failure by Tenant to comply with the provisions of this Article
shall be deemed a material default hereunder entitling Landlord to exercise any
and all remedies as provided in this Lease for default in the payment of Fixed
Base Rent and, to draw on the existing Letter of Credit up to its full amount.

ARTICLE 36

PARTIES BOUND

36.01.The obligations of this Lease shall bind and benefit the successors and
assigns of the Parties with the same effect as if mentioned in each instance
where a Party is named or referred to, except that no violation of the
provisions of Article 8 shall operate to vest any rights in any successor or
assignee of Tenant and that the provisions of this Article shall not be
construed as modifying the conditions of limitation contained in Article
24.  However, the obligations of Landlord under this Lease shall not be binding
upon Landlord herein named with respect to any period subsequent to the transfer
of its interest in the Building as owner or Tenant thereof and in event of such
transfer, said obligations shall thereafter be binding upon each transferee of
the interest of Landlord herein named as such owner or Tenant of the Building,
but only with respect to the period ending with a subsequent transfer within the
meaning of this Article.

36.02.If Landlord shall be an individual, joint venture, tenancy in common,
partnership, trust, unincorporated association, or other unincorporated
aggregate of individuals and/or entities or a corporation, Tenant shall look
only to such Landlord’s estate and property in the Property and the rents and
proceeds therefrom  and, where expressly so provided in this Lease, to offset
against

- 39 -

4846-0294-9028.v11

--------------------------------------------------------------------------------

the rents payable under this Lease for the collection of a judgment (or other
judicial process) which requires the payment of money by Landlord in the event
of any default by Landlord hereunder.  No other property or assets of such
Landlord shall be subject to levy, execution or other enforcement procedure for
the satisfaction of Tenant’s remedies under or with respect to this Lease, the
relationship of Landlord and Tenant hereunder, or Tenant’s use or occupancy of
the Demised Premises.  The Parties agree that except as otherwise expressly set
forth herein, neither party shall be liable to the other for any special,
indirect, or consequential damages arising out of Landlord’s breach of this
Lease.

ARTICLE 37

CONSENTS

37.01.Wherever it is specifically provided in this Lease that a Party’s consent
is not to be unreasonably withheld, a response to a request for such consent
shall also not be unreasonably delayed or conditioned.  If either Landlord or
Tenant considers that the other had unreasonably withheld, delayed, or
conditioned a consent, it shall so notify the other Party within ten (10) days
after receipt of notice of denial of the requested consent or, in case notice of
denial is not received, within ten (10) days after making its request for the
consent, or in the case such requested consent is conditioned, within ten (10)
days of receiving notice of such condition.

37.02.Tenant hereby waives any claim for damages against Landlord which it may
have based upon any assertion that Landlord has unreasonably withheld or
unreasonably delayed any such consent, and Tenant agrees that its sole remedy
shall be an action or proceeding to enforce any such provision or for specific
performance, injunction or declaratory judgment.  The sole remedy for Landlord’s
unreasonably withholding, conditioning or delaying of consent shall be as
provided in this Article.

ARTICLE 38

MORTGAGE FINANCING - TENANT COOPERATION

38.01.In the event that Landlord desires to seek mortgage financing secured by
the Demised Premises or Landlord’s interest therein, Tenant agrees to reasonably
cooperate with Landlord in support of Landlord’s application(s) by delivery to
Landlord’s mortgage broker or mortgagee, an estoppel certificate as described in
Article 32 and such other information as they shall reasonably require with
respect to Tenant’s occupancy of the Demised Premises, provided however that
Tenant shall not be obligated to provide any financial statements other than its
most recently filed Form 10-K or 10-Q.  Any such cooperation by Tenant pursuant
to this Section shall be at no cost or expense to Tenant.

ARTICLE 39

ENVIRONMENTAL COMPLIANCE

39.01.Tenant shall, at Tenant’s sole cost and expense, comply with the New
Jersey Industrial Site Recovery Act and the regulations promulgated thereunder
(referred to as “ISRA”) as same relate to Tenant’s occupancy of the Demised
Premises, as well as all other state, federal

- 40 -

4846-0294-9028.v11

--------------------------------------------------------------------------------

or local environmental law, ordinance, rule, or regulation either in existence
as of the date hereof or enacted or promulgated after the date of this Lease,
that concern the management, control, discharge, treatment and/or removal of
hazardous discharges or otherwise affecting or affected by Tenant’s use and
occupancy of the Demised Premises.  Tenant represents that Tenant’s North
American Industry Classification System (“NAICS”) number does not subject it to
ISRA.  

ARTICLE 40

HOLDING OVER

40.01.Tenant will have no right to remain in possession of all or part of the
Demised Premises after the expiration or earlier termination of the Term.  The
parties recognize and agree that the damage to Landlord resulting from any
failure by Tenant to timely surrender possession of the Demised Premises as
aforesaid will be extremely substantial, will exceed the amount of the monthly
installments of the Fixed Base Rent and Additional Rent theretofore payable
hereunder, and will be impossible to accurately measure.  Tenant therefore
agrees that if possession of the Premises is not surrendered to Landlord upon
the expiration or termination of this Lease, in addition to any other rights or
remedies Landlord may have hereunder or at law, and without in any manner
limiting Landlord’s right to demonstrate and collect any damages suffered by
Landlord and arising from Tenant’s failure to surrender the Demised Premises as
provided herein, Tenant shall pay to Landlord on account of use and occupancy of
the Demised Premises for each month and for each portion of any month during
which Tenant holds over in the Demised Premises after the expiration or
termination of this Lease, in addition to all Additional Rent otherwise required
to be paid hereunder, (i) a sum equal to one hundred twenty five percent (125%)
of the Fixed Base Rent which was payable under this Lease during the last month
of the Term for the first three (3) months of holdover; and (ii) a sum equal to
one hundred fifty percent (150%) of the Fixed Base Rent which was payable under
this Lease during the last month of the Term thereafter.  In addition, Tenant
agrees to indemnify and save Landlord harmless from and against all claims,
losses, damages, liabilities, costs and expenses (including, without limitation,
reasonable attorneys’ fees and disbursements) resulting from Tenant failing to
so surrender the Premises within thirty (30) days after the expiration or
termination of the Term, including, without limitation, any claims made by any
succeeding tenant founded on such delay exceeding thirty (30) days. Nothing
herein contained shall be deemed to permit Tenant to retain possession of the
Demised Premises after the expiration or termination of this Lease or to limit
in any manner Landlord’s right to regain possession of the Demised Premises
through summary proceedings, or otherwise, and no acceptance by Landlord of
payments from Tenant after the expiration or termination of this Lease shall be
deemed to be other than on account of the amount to be paid by Tenant in
accordance with the provisions of this Article 40.  The provisions of this
Article 40 shall survive the expiration or termination of this Lease.

ARTICLE 41

CERTAIN DEFINITIONS AND CONSTRUCTIONS

41.01.The terms “include,” “including,” and “such as”, as used in this Lease,
shall each be construed as if followed by the phrase “without being limited to.”

41.02.The various terms which are italicized and defined in other Articles of
this Lease or are defined in Exhibits annexed hereto, shall have the meanings
specified in such other Articles and such Exhibits for all purposes of this
Lease and all agreements supplemental thereto, unless the context shall
otherwise require.

- 41 -

4846-0294-9028.v11

--------------------------------------------------------------------------------

41.03.The submission of this Lease for examination does not constitute a
reservation of, or option for, the Demised Premises, and this Lease becomes
effective as a Lease only upon execution and delivery thereof by Landlord and
Tenant.

41.04.The Article headings in this Lease and the Index prefixed to this Lease
are inserted only as a matter of convenience in reference and are not to be
given any effect whatsoever in construing this Lease.

41.05.This Lease shall be construed without regard to any presumption or other
rule requiring construction against the Party causing this Lease to be
drafted.  

41.06.(a)References to Landlord as having no liability to Tenant or being
without liability to Tenant, shall mean the Tenant is not entitled to terminate
this Lease, or to claim actual or constructive eviction, partial or total, or to
receive any abatement or diminution of rent, or to be relieved in any manner of
any of its other obligations hereunder, or to be compensated.

(b)The term Laws and/or requirements of public authorities and words of like
import shall mean laws and ordinances of any or all of the Federal, state, city,
county, and borough governments and rules, regulations, orders and/or directives
of any or all departments, subdivisions, bureaus, agencies, or office thereof,
or of any other governmental, public, or quasipublic authorities, having
jurisdiction in the premises, and/or the direction of any public officer
pursuant to law.

(c)The term requirements of insurance bodies and words of like import shall mean
rules, regulations, orders, and other requirements of the New Jersey Board of
Fire Underwriters and/or similar body performing the same or similar functions
and having jurisdiction or cognizance of the Building and/or the Demised
Premises.

(d)The term repair shall be deemed to include restoration and replacement done
in workmanlike manner as may be necessary to achieve and/or maintain good
working order and condition.

(e)Reference to termination of this Lease includes expiration or earlier
termination of the term of this Lease or cancellation of this Lease pursuant to
any of the provisions of this Lease or to law.  Upon a termination of this
Lease, the term and estate granted by this Lease shall end at noon of the date
of termination as if such date were the date of expiration of the term of this
Lease and neither Party shall have any further obligation or liability to the
other after such termination (i) except as shall be expressly provided for in
this Lease, or (ii) except for such obligation as by its nature or under the
circumstances can only be, or by the provisions of this Lease, may be performed
after such termination and, in any event, unless expressly otherwise provided in
this Lease, any liability for a payment which shall have accrued to or with
respect to any period ending at the time of termination shall survive the
termination of this Lease.

ARTICLE 42

FURNITURE

An inventory of the furniture which is to be provided for Tenant’s use within
the Demised Premises is attached hereto as Exhibit E (the “Landlord’s
Furniture”). Landlord shall deliver the Demised Premises furnished with
Landlord’s Furniture, all such Landlord’s Furniture to be in “as is” condition.
Landlord makes no representations or warranties regarding the condition, fitness
for a particular use or any other aspect of Landlord’s Furniture and Tenant
shall use the furniture at

- 42 -

4846-0294-9028.v11

--------------------------------------------------------------------------------

its own risk. Notwithstanding the foregoing, Landlord represents and warrants
that Landlord’s Furniture is owned by Landlord, free and clear of all liens and
encumbrances. Tenant shall not remove, disassemble, repurpose, dispose of or
sell any Landlord’s Furniture without Landlord’s prior written consent. Tenant
shall immediately notify Landlord of any damage sustained by any of Landlord’s
Furniture and provide Landlord the opportunity to inspect the damage. Tenant
shall surrender Landlord’s Furniture together with the Premises at the end of
the Term, in good condition, wear and tear excepted.

- 43 -

4846-0294-9028.v11

--------------------------------------------------------------------------------

ARTICLE 43

RENEWAL OPTIONS

43.01.Provided that at the time of the exercise of the applicable option to
renew and as of the expiration of the then current Term (i) Tenant is not then
in default beyond applicable notice and cure periods of the terms, covenants,
and provisions of this Lease, and (ii) Tenant shall be in occupancy and
possession of the Demised Premises pursuant to this Lease, Landlord hereby
grants to Tenant the option (the “Renewal Option”) to renew the term of this
Lease for two (2) additional periods of three (3) years each (each, a “Renewal
Period”). The first Renewal Period, if the Renewal Option therefor is exercised,
will commence on the day after the initial Expiration Date upon the same terms
and conditions as set forth in this Lease other than the Fixed Base Rent which
shall be the Fair Market Value of the Demised Premises at the time of the
commencement of the Renewal Period multiplied by the rentable square footage of
the Demised Premises (but in no event less than the Fixed Base Rent payable
hereunder by Tenant for the last 12 months of the original Term).  The second
Renewal Period, if the Renewal Option therefor is exercised, will commence on
the day after the scheduled expiration of the first Renewal Period upon the same
terms and conditions as set forth in this Lease other than the Fixed Base Rent
which shall be the Fair Market Value of the Demised Premises at the time of the
commencement of the second Renewal Period multiplied by the rentable square
footage of the Demised Premises (but in no event less than the Fixed Base Rent
payable hereunder by Tenant for the last 12 months of the first Renewal
Period).  The Fixed Base Rent shall automatically increase on each anniversary
of the commencement of the applicable Renewal Period by an amount equal to three
percent (3%) over the Fixed Base Rent for the prior Lease Year.

43.02.Tenant shall exercise the first Renewal Option by giving written notice to
Landlord (a “Renewal Notice”) not earlier than twelve (12) months and not later
than nine (9) months prior to the initial Expiration Date, TIME BEING OF THE
ESSENCE.  Tenant shall exercise the second Renewal Option, if applicable, by
giving a Renewal Notice to Landlord not earlier than twelve (12) months and not
later than nine (9) months prior to the scheduled expiration date of the first
Renewal Period, TIME BEING OF THE ESSENCE.  If Tenant fails to give a Renewal
Notice with respect to the first Renewal Option or the second Renewal Option,
Tenant will be deemed to have waived such Renewal Option and the provisions of
this Section shall be null and void.  The Renewal Options accorded in this
Article 43 are personal to Tenant and may not be assigned except to an assignee
of Tenant pursuant to a Permitted Transfer.

43.03.Fair Market Value shall mean the amount, on a per square foot basis, that
a willing tenant would pay and a willing landlord would accept in an arms’
length transaction for office space comparable to the Demised Premises in the
Plainsboro/Princeton New Jersey office market area, giving appropriate
consideration to the recent renovations of the Building, tenant improvements,
free rent periods, brokerage commissions, Tax and Operating Cost base years, and
other applicable factors.

- 44 -

4846-0294-9028.v11

--------------------------------------------------------------------------------

43.04.For purposes of determining “Fair Market Value” for either Renewal Period,
the following procedure shall apply:

(a)Landlord shall, within fifteen (15) business days after its receipt of a
Renewal Notice, provide its written determination of the Fair Market Value at
the commencement of the applicable Renewal Period (“Landlord’s Determination”)
to Tenant.  

(b)Within fifteen (15) business days after its receipt of Landlord’s
Determination, Tenant may, if it does not agree with Landlord’s Determination,
deliver notice to Landlord setting forth Tenant’s determination of the Fair
Market Value at the commencement of the applicable Renewal Period (“Tenant’s
Determination”).  If Tenant fails to object to Landlord’s Determination and
provide Tenant’s Determination in writing within such fifteen (15) business day
period, then Landlord’s Determination shall be deemed the Fair Market Value for
the commencement of the applicable Renewal Period and shall be binding upon
Tenant for purposes of determining Fixed Base Rent for such Renewal Period.

(c)If, within thirty (30) days after the delivery of Tenant’s Determination (the
“Negotiation Period”), Landlord and Tenant shall mutually agree upon the
determination of Fair Market Value (a “Mutual Determination”) for the
commencement of the applicable Renewal Period, then their Mutual Determination
shall constitute the Fair Market Value for purposes of determining Fixed Base
Rent during the applicable Renewal Period.

(d)If Landlord and Tenant shall be unable to reach a Mutual Determination during
the Negotiation Period, then Tenant may revoke its Renewal Notice at its sole
option by advising Landlord in writing of such, or if Tenant fails or elects not
to revoke its Renewal Notice then Landlord and Tenant shall jointly appoint an
independent qualified commercial real estate broker with at least fifteen (15)
years of office leasing experience in the Plainsboro/Princeton New Jersey office
market area (the “Arbiter”) to determine Fair Market Value at the commencement
of the applicable Renewal Period.  Notwithstanding anything herein to the
contrary, Tenant shall have no right to revoke its Renewal Notice after the
appointment of the Arbiter.

(e)If appointed, the Arbiter’s fee shall be borne equally by Landlord and
Tenant.  In the event that Landlord and Tenant shall be unable to jointly agree
on the designation of the Arbiter within fifteen (15) business days after the
end of the Negotiation Period, then the Parties agree to allow the American
Arbitration Association, or any successor organization, to designate the Arbiter
in accordance with its commercial rules.

(f)The Arbiter shall conduct such investigations as he or she may deem
appropriate and shall, within thirty (30) days after the date of designation of
the Arbiter, choose either Landlord’s Determination or Tenant’s Determination
only, and such choice by the Arbiter shall be conclusive and binding upon
Landlord and Tenant for purposes of determining Fixed Base Rent at the
commencement of the applicable Renewal Period.  Each Party shall pay its own
counsel fees and expenses, if any, in connection with any arbitration under this
Article.  The Arbiter shall not have the power to add to, modify or change any
of the provisions of this Lease.

- 45 -

4846-0294-9028.v11

--------------------------------------------------------------------------------

ARTICLE 44

RIGHT OF FIRST OFFER

44.01Right of First Offer. So long as no default exists beyond applicable notice
and cure periods either at the time that Landlord is obligated to give notice
according to this Section or on the date on which Landlord would otherwise
deliver possession of the First Offer Space (as that term is defined in this
Section), Tenant will have a continuing right of first offer (the "Right of
First Offer") to lease space on the Third Floor of the Building (the "First
Offer Space"). Tenant's right to the First Offer Space is subject to the rights
of any tenants under any leases hereafter existing of any space in the Building
("third party leases"), including any options to lease, rights of expansion,
rights of first refusal, or other options or rights of any tenants ("third party
rights") under any third party leases.  Landlord hereby confirms to Tenant that
there are currently no existing third party rights.

44.02Exercise of Right of First Offer. The Right of First Offer will be
exercised in accordance with, and subject to, the following terms and
conditions:

 

(a)

Landlord shall notify Tenant in writing if it decides to lease the First Offer
Space. Landlord's notice will include:

 

(i)

the specific location of the First Offer Space and the rentable area comprising
the First Offer Space;

 

(ii)

the approximate date on which the First Offer Space will become available for
occupancy by Tenant; and

 

(iii)

the improvements, if any, as Landlord is willing to make to the First Offer
Space.

 

(b)

Within ten (10) business days after Tenant's receipt of Landlord's notice,
Tenant will exercise the Right of First Offer for the entirety of the First
Offer Space, or the offer will expire as set forth in Paragraph (e) of this
Article. If Tenant exercises the Right of First Offer, then the leasing of the
First Offer Space will be on the same terms and conditions as the Lease except:

 

(i)

If within the first two Lease Years of the Term, the Fixed Base Rent shall be at
the same per square foot rental rate as then applicable to the Demised
Premises.  If after the expiration of Lease Year 2, the Fixed Base Rent to be
paid for all the First Offer Space will be the Fair Market Value as then
determined by Landlord pursuant to Article 43. Tenant shall also pay all
Additional Rent allocable to the First Offer Space.

 

(ii)

Tenant's obligation to pay Rent for the First Offer Space will commence on the
date such space is made available to Tenant, but not sooner than the date
specified in Landlord's notice unless Tenant occupies the First Offer Space
prior to such date, and will continue through the expiration or earlier
termination of the Term of the Lease.

- 46 -

4846-0294-9028.v11

--------------------------------------------------------------------------------

 

(iii)

Landlord will deliver and Tenant will accept the First Offer Space in its then
existing condition, on an "as is" basis. Tenant will not be entitled to receive
any contribution or allowance from Landlord for improvement of the First Offer
Space.

 

(c)

The rentable area of the Premises will be adjusted appropriately to include the
rentable area of the First Offer Space and Landlord and Tenant will execute, at
the request of either, an instrument stating the rentable area of the expanded
Demised Premises, as so adjusted.

 

(d)

Tenant's right to occupy the First Offer Space will continue to and end at the
same time as its right to occupy the Demised Premises.

 

(e)

If Tenant does not exercise the Right of First Offer as to the First Offer Space
strictly in accordance with this Section, time being of the essence, the Right
of First Offer will cease to exist as to the First Offer Space and Landlord
shall be free for a period of twelve (12) months to lease the First Offer Space
on such terms as Landlord may determine and without any restrictions by reason
of this Lease.  In the event Landlord does not consummate a lease within such
twelve (12) month period, the First Offer Space shall again be subject to
Tenant’s Right of First Offer.

 

(f)

Tenant cannot assign its Right of First Offer to any sublessee of the Premises,
or to any assignee of the Lease other than an assignee pursuant to a Permitted
Transfer, or to any other person; however, if the Tenant has exercised the Right
of First Offer and has leased a First Offer Space, then Tenant's right to
sublease the First Offer Space, or to assign its rights under the Lease to the
First Offer Space, will be subject to Article 8.  Tenant’s Right of First Offer
will expire upon any assignment of the Lease or sublease of the Demised Premises
other than, in either case, a Permitted Transfer.

 

(g)

Upon inclusion of the First Offer Space, all references in the Lease to the
"Premises" or “Demised Premises” shall be deemed to include the First Offer
Space.

[SIGNATURE PAGE FOLLOWS]




- 47 -

4846-0294-9028.v11

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Lease Agreement
as of the day and year first above written.

 

WITNESS:

 

LANDLORD:

 

 

 

 

 

WITMAN PROPERTIES, L.L.C., a New Jersey limited liability company

 

 

 

 

 

 

/s/ Witness

 

By:

/s/Eric Witmondt

 

 

 

Name:  Eric Witmondt

 

 

 

Title:  Manager

 

 

 

 

 

 

 

 

 

 

ALEXANDER ROAD AT DAVANNE, L.L.C., a New Jersey limited liability company

 

 

 

 

 

 

 

 

/s/ Witness

 

By:

/s/Michael Mandelbaum

 

 

 

Name:  Michael Mandelbaum

 

 

 

Title:  Manager

 

 

 

 

 

 

 

 

ATTEST:

 

TENANT:

 

 

 

 

 

UROGEN PHARMA INC., a Delaware corporation

 

 

 

 

 

 

 

 

 

 

By:

/s/Stephen Mullennix

 

 

 

Name: Stephen Mullennix

 

 

 

Title:  COO

 

 

 

- 48 -

4846-0294-9028.v11

--------------------------------------------------------------------------------

 

EXHIBIT A

DEMISED PREMISES

[ggkz0rn2wzls000001.jpg]

 

4846-0294-9028.v11

--------------------------------------------------------------------------------

 

EXHIBIT B

CLEANING AND MAINTENANCE SPECIFICATIONS

Landlord will provide building standard cleaning services to the tenant area and
the ground floor lobby area in accordance with the following specifications:

NIGHTLY (Monday through Friday, except Building Holidays)

1.GENERAL CLEANING

 

a.

Empty all waste and recycling receptacles, removing waste and recycling material
to designated central location for disposal.

 

b.

Empty and damp wipe clean all ashtrays.  Screen and clean all sand urns, wipe
exterior of sand urns.

 

c.

Wash and disinfect all water coolers and drinking fountains.

 

d.

Wipe clean fingermarks, smudges, etc. from all doors, security desks, wall
surfaces, furniture system trim, fixtures, cabinets, files, conference tables,
chairs, partition glass, flat ledges, heating units, baseboards, blinds and
window ledges.

 

e.

Replace plastic liners in all waste-disposal cans.

 

f.

Hand brush and/or vacuum all upholstered furniture, including furniture system
fabric panels.

 

g.

Doors:  Wash and wipe clean all kick panels, push/pull areas.

 

h.

Wash and disinfect all public telephones.

 

i.

Wipe down mail chute and mail depository nightly.

2.FLOORS

 

Group A

-    Ceramic tile, marble, terrazzo.

 

Group B

-    Linotile, asphalt, koroseal, plastic vinyl, rubber, wood, cork, or other
types of floors and base.

 

a.

All floors in Group A to be swept and wet-mopped.  Move light furniture,
planters and equipment other than desks and files.

 

b.

All floors in Group B to be dry mopped, using a “dustdown” preparation, and
spots to be removed by wet process.

 

c.

Main lobby to be machine buffed nightly.

B-1

4846-0294-9028.v11

--------------------------------------------------------------------------------

 

3.VACUUMING

 

a.

Vacuum all rugs and carpeted areas, moving light furniture and office equipment
other than desks and file cabinets. Spot clean to remove soluble spots which
safely respond to standard spotting procedures without risk of injury to color
or fabric.

4.WASHROOMS AND TOILETS

 

a.

Sweep, mop, rinse, and dry floors.  Polish mirrors, chrome plumbing and
bright-work.  Clean enameled surfaces.

 

b.

Wash and disinfect basins, urinals, and bowls using scouring powder to remove
stains, making certain to clean undersides of rims of urinals and bowls.

 

c.

Wash and disinfect both sides of all toilet seats.

 

d.

Supply and service all toilet tissue, soap, towels, and sanitary
napkins.  Sanitary napkins will be supplied in coin operated dispensers.

 

e.

All wastepaper cans and all receptacles are to be emptied and new plastic liners
installed.

 

f.

Hand dust and wash clean all partitions, tile walls, dispensers, and receptacles
in lavatories and vanity area.

 

g.

Empty and clean sanitary disposal receptacles and install new plastic liners.

5.ELEVATORS

 

a.

Clean the floor in accordance with specifications outlined above based upon the
type of flooring installed.  The doors, metal wall surfaces, wood wall surfaces,
ceiling and fixtures shall be dusted.

6.GLASS

 

a.

Clean both sides of all lobby glass, building entrance doors, upper lobby glass,
furniture system partition glass and interior wall glass.

7.STAIRWELLS

 

a.

Check all stairwells and landings nightly throughout entire demised area, and
keep in clean condition.  All stairways and landings will be dry mopped nightly.
Railings, ledges, and equipment will be dusted nightly.

B-2

4846-0294-9028.v11

--------------------------------------------------------------------------------

 

WEEKLY

8.GENERAL CLEANING

 

a.

Hand dust all office equipment, furniture, fixtures, including paneling,
shelving, window sills and mullions, telephones and all flat surfaces with a
treated cloth or yarn duster.

9.FLOORS

 

a.

Floors in Group B will be wet mopped weekly.

10.WASHROOMS AND TOILETS

 

a.

Wash down walls in washrooms and stalls, from trim to floor.

11.ELEVATORS

 

a.

The doors, surfaces and fixtures shall be damp wiped.  The floors shall be
stripped, waxed and machine buffed weekly.

12.STAIRWAYS

 

a.

These areas shall be stripped, waxed and buffed weekly.  This will be governed
by the amount of wear due to weather and other conditions.

13.MAIN LOBBY

 

a.

Clean walls with damp cloth and dust weekly.

MONTHLY

14.FLOORS

 

a.

Waxing, buffing, stripping or machine scrubbing of the floors in Group A and B.

15.HIGH DUSTING

 

a.

Dust all closet shelving and wash all closet floors, when accessible.

B-3

4846-0294-9028.v11

--------------------------------------------------------------------------------

 

QUARTERLY

16.GLASS

 

a.

Clean inside of windows.

17.HIGH DUSTING

 

a.

Damp dust all pictures, charts, graphs, light fixtures, etc., not reached in
nightly cleaning.

 

b.

Dust clean all vertical surfaces such as walls, partitions, doors, door bucks
and other surfaces not reached in nightly cleaning.

 

c.

Damp dust air conditioning diffusers, wall grills, door louvers, registers and
Venetian blinds.

SEMI ANNUALLY

18.GLASS

 

a.

Clean all doors and exterior side of exterior windows.

 

ANNUALLY

19.HIGH DUSTING

 

a.

Dust interior and exterior of light fixtures.

MISCELLANEOUS

 

a.

On completion of work, all slop sinks are to be thoroughly cleaned, and cleaning
equipment to be stored neatly in designated locations.

 

b.

All cleaning services except those performed by day porters, window cleaners,
and matrons are to be performed nightly, five nights per week.  No Saturday,
Sunday or Building holiday service to be provided.  In no event shall
performance of any cleaning service interfere with Tenant’s normal business
operation.

 

c.

The Contractor or Landlord is to furnish all necessary approved cleaning
materials, implements, and machinery for the satisfactory completion of the
work.  This includes scaffolding, vacuum machines, scrubbing machines, etc.

B-4

4846-0294-9028.v11

--------------------------------------------------------------------------------

 

 

d.

Contractor shall furnish proof of liability and property damage insurance
reasonably acceptable to Landlord, and Worker’s Compensation Insurance in
amounts required under the laws of New Jersey.

 

e.

Tenant will be charged for cleaning services in excess of the specifications
outlined above.

 

f.

Tenant will be charged for the incremental cost to clean any areas of the
Demised Premises used for special purposes requiring more difficult cleaning
work than office areas including, but not limited to, private toilets and
showers, dining areas, cafeteria, kitchen, etc.

B-5

4846-0294-9028.v11

--------------------------------------------------------------------------------

 

EXHIBIT C

RULES AND REGULATIONS

1.The rights of tenants in the entrances, corridors, elevators, and escalators
of the Building are limited to ingress to and egress from the tenants’ demised
premises for the tenants and their employees, licensees, and invitees, and no
tenant shall use or permit the use of the entrances, corridors, escalators, or
elevators for any other purpose.  No tenant shall invite to the tenant’s demised
premises, or permit the visit of, persons in such numbers or under such
conditions as to interfere with the use and enjoyment of any of the plazas,
entrances, corridors, escalators, elevators, and other facilities of the
Building by other tenants. Fire exits and stairways are for emergency use only,
and they shall not be used for any other purpose by the tenants, their
employees, licensees, or invitees.  No tenant shall encumber or obstruct, or
permit the encumbrance or obstruction of any of the sidewalks, plazas,
entrances, corridors, escalators, elevators, fire exits, or stairways of the
Building.  Landlord reserves the right to control and operate the public
portions of the Building and the public facilities, as well as facilities
furnished for the common use of the tenants, in such manner as it deems best for
the benefit of the tenants generally.

2.The Landlord may refuse admission to the Building outside of ordinary business
hours to any person not having a pass issued by Landlord or the tenant whose
demised premises are to be entered or not otherwise properly identified, and may
require all persons admitted to or leaving the Building outside of ordinary
business hours to register.  Any person whose presence in the Building at any
time shall, in the judgment of the Landlord, be prejudicial to the safety,
character, reputation, and interests of the Building or of its tenants may be
denied access to the Building or may be ejected therefrom.  In case of invasion,
riot, public excitement, or other commotion, the Landlord may prevent all access
to the Building during the continuance of the same, by closing the doors or
otherwise, for the safety of the tenants and protection of property of the
Building.  Landlord may require any person leaving the Building with any package
or other object to exhibit a pass from the tenant from whose premises the
packaging or object is being removed, but the establishment and enforcement of
such requirement shall not impose any responsibilities on the Landlord for the
protection of any tenant against the removal of property from the premises of
the tenant.  Landlord shall in no way be liable to any tenant for damages or
loss arising from the admission, exclusion, or ejection of any person to or from
the tenant’s premises or the Building under the provisions of this
rule.  Canvassing, soliciting, or peddling in the Building is prohibited, and
every tenant shall cooperate to prevent the same.

3.No tenant shall obtain or accept for use in its demised premises ice, food for
on premises preparation other than warming, beverage towel, barbering, boot
blackening, floor polishing, lighting maintenance, cleaning, or other similar
services from any persons not authorized by Landlord in writing to furnish such
services, provided that the charges for such services by persons authorized by
Landlord are not excessive and where appropriate and consonant with the security
and proper operation of the Building sufficient persons are so authorized for
the same service to provide tenants with a reasonably competitive
selection.  Such services shall be furnished only at such hours, in such places
within the Tenant’s Demised Premises and under such reasonable regulations as
may be fixed by Landlord.  Tenant may have a coffee service, subject to
Landlord’s approval, and a kitchen for the use of its employees commensurate
with normal office use.

C-1

4846-0294-9028.v11

--------------------------------------------------------------------------------

 

4.The cost of repairing any damage to the public portions of the Building or the
public facilities or to any facilities used in common with other tenants, caused
by a tenant or the employees, licensees, or invitees of the tenant shall be paid
by such tenant.

5.No lettering, sign, advertisement, notice or object shall be displayed in or
on the windows or doors, or on the outside of any tenant’s demised premises, or
at any point inside any tenant’s premises where the same might be visible
outside of such demised premises, except that the name of the tenant may be
displayed on the entrance door of the tenant’s demised premises, and in the
elevator lobbies of the floors which are occupied entirely by any tenant,
subject to the approval of the Landlord as to the size, color, and style of such
display. The inscription of the name of the tenant on the door of the tenant’s
demised premises shall be done by Landlord at the expense of the tenant.

6.No awnings or other projections over or around the windows shall be installed
by any tenant, and only such window blinds as are supplied or permitted by
Landlord shall be used in a tenant’s demised premises.  Linoleum, tile, or other
floor covering shall be laid in a tenant’s demised premises only in a manner
approved by Landlord.

7.Landlord shall have the right to prescribe the weight and position of safes
and other objects of excessive weight, and no safe or other object whose weight
exceeds the lawful load for the area upon which it would stand shall be brought
into or kept upon a tenant’s demised premises.  If, in the judgment of Landlord,
it is necessary to distribute the concentrated weight of any heavy object, the
work involved in such distribution shall be done at the expense of the tenant
and in such manner as the Landlord shall determine.  The moving of safes and
other heavy objects shall take place only outside of ordinary business hours
upon previous notice to the Landlord, and the persons employed to move the same
in and out of the Building shall be reasonably acceptable to the Landlord and if
so required by law, shall hold a Master Rigger’s license.  Freight, furniture,
business equipment, merchandise, and bulky matter of any description shall be
delivered to and removed from the demised premises only in the freight elevators
and through the service entrances and corridors, and only during hours and in a
manner approved by Landlord. Arrangements will be made by Landlord with any
tenant for moving large quantities of furniture and equipment into or out of the
Building.

8.No machines or mechanical equipment of any kind other than typewriters and
other ordinary portable business machines, may be installed or operated in any
tenant’s demised premises without Landlord’s prior written consent, and in no
case (even where the same are of a type so accepted or as so consented to by
Landlord) shall any machines or mechanical equipment be so placed or operated as
to disturb other tenants; but machines and mechanical equipment which may be
permitted to be installed and used in a tenant’s demised premises shall be so
equipped, installed and maintained by such tenant as to prevent any disturbing
noise, vibration, or electrical or other interference from being transmitted
from such premises to any other area of the Building.

9.No noise, including the playing of any musical instruments, radio or
television, which, in the judgment of Landlord might disturb other tenants in
the building, shall be made or permitted by any tenant, and no cooking shall be
done in the tenant’s demised premises, except as expressly approved by
Landlord.  Nothing shall be done or permitted in any tenants’ demised premises,
and nothing shall be brought into or kept in any tenants’ demised premises,
which would impair or interfere with any of the Building services or the proper
and economic heating, cleaning,

C-2

4846-0294-9028.v11

--------------------------------------------------------------------------------

 

or other servicing of the Building or the demised premises, or the use of
enjoyment by any other tenant of any other demised premises, nor shall there be
installed by any tenant any ventilating, air conditioning, electrical or other
equipment of any kind which, in the judgment of Landlord, might cause any such
impairment or interference.  No dangerous, inflammable, combustible, or
explosive object or material shall be brought into the building by any tenant or
with the permission of any tenant. Any cuspidors or similar containers or
receptacles used in any tenants’ demised premises shall be cared for and cleaned
by and at the expense of the tenant.

10.No acids, vapors, or other materials shall be discharged or permitted to be
discharged into the waste lines, vents or flues of the Building which may damage
them.  The water and wash closets and other plumbing fixtures in or serving any
tenant’s premises shall not be used for any purpose other than the purposes for
which they were designed or constructed, and no sweepings, rubbish, rags, acids
or other foreign substances shall be deposited therein.

11.No additional locks or bolts of any kind shall be placed upon any of the
doors or windows in any tenants’ demised premises and no lock on any door
therein shall be changed or altered in any respect.  Additional keys for a
tenant’s demised premises and toilet rooms shall be procured only from the
Landlord, which may make a reasonable charge therefor.  Upon the termination of
a tenant’s lease, all keys of the tenant’s demised premises and toilet rooms
shall be delivered to the Landlord.

12.All entrance doors in each tenants’ demised premises shall be left locked,
and all windows shall be left closed by the tenant when the tenant’s demised
premises are not in use.  Entrance doors shall not be left open at any time.

13.Hand trucks not equipped with rubber tires and side guards shall not be used
within the Building.

14.All windows in each tenant’s demised premises shall be kept closed and all
blinds therein above the ground floor shall be lowered when and as reasonably
required because of the position of the sun, during the operation of the
Building air conditioning system to cool or ventilate the tenant’s demised
premises.

15.Landlord reserves the right to rescind, alter, or waive any rule or
regulation at any time prescribed for the Building when, in its judgment, it
deems it necessary, desirable, or proper for its best interest and for the best
interests of the tenants, and no alteration or waiver of any rule or regulation
in favor of one tenant shall operate as an alteration or waiver in favor of any
other tenant.  Landlord shall not be responsible to any tenant for the
non-observance or violation by any other tenant of any of the rules and
regulations at any time prescribed by the Building.

 

C-3

4846-0294-9028.v11

--------------------------------------------------------------------------------

 

EXHIBIT D

SIGNAGE

(Reserved)

 

 

 

D-1

4846-0294-9028.v11

--------------------------------------------------------------------------------

 

EXHIBIT E

FURNITURE

 

[ggkz0rn2wzls000002.jpg]




E-1

4846-0294-9028.v11

--------------------------------------------------------------------------------

 

[ggkz0rn2wzls000003.jpg]




E-2

4846-0294-9028.v11

--------------------------------------------------------------------------------

 

[ggkz0rn2wzls000004.jpg]

 

E-3

4846-0294-9028.v11

--------------------------------------------------------------------------------

 

[ggkz0rn2wzls000005.jpg]

E-1

4846-0294-9028.v11

--------------------------------------------------------------------------------

 

EXHIBIT F

 

TENANT’S INITIAL IMPROVEMENTS

 

[ggkz0rn2wzls000006.jpg]

 

E-2

4846-0294-9028.v11

--------------------------------------------------------------------------------

 

EXHIBIT G

 

CERTIFICATE OF OCCUPANCY

 

(attach copy)

 

 

G-1

4846-0294-9028.v11

--------------------------------------------------------------------------------

 

EXHIBIT H

 

FORM OF SNDA

 

SUBORDINATION, NON-DISTURBANCE, ATTORNMENT AND ESTOPPEL AGREEMENT

 

This Subordination, Non-Disturbance, Attornment and Estoppel Agreement
(“Agreement”) is dated as of the __ day of __________, 20__ and is by and among
______________________,  having an address at
_____________________________________ (hereinafter called “Lender”);
________________________, having an office at _______________________, New
Jersey _________  (hereinafter called “Tenant”); and __________________, a
________ corporation/ limited liability company having an address at
_______________________, New Jersey ___________ (hereinafter called “Landlord”).

Witnesseth

 

WHEREAS, Landlord and Tenant entered into a certain Lease dated
_________________ (the “Lease”), covering premises described in the Lease (the
“Demised Premises”), located on that certain piece, parcel or tract of land
commonly known as _______________________________; and

 

WHEREAS, Lender has made a commercial loan to Landlord in the original principal
sum of $_______, plus interest, as evidenced by a certain promissory note (the
“Note”) and secured by certain mortgage and assignment of rents and leases
(collectively, the “Mortgage”) recorded in the _____________________ Clerk’s
Office and other loan documents; and

WHEREAS, to memorialize the relationship between the parties, Landlord, Tenant
and Lender desire to enter into this Agreement; and

WHEREAS, Tenant desires to be assured of continued occupancy of the Demised
Premises under the terms of the Lease and subject to the terms of the Mortgage;

NOW, THEREFORE, in consideration of the sum of Ten Dollars ($10.00) by each
party in hand paid to the other, the receipt of which is hereby acknowledged, to
induce the Lender to make said loan and/or continue to extend credit to the
Landlord and other valuable consideration, including of the mutual promises,
covenants and agreements herein contained, the parties hereto, intending to be
legally bound hereby, promise, covenant and agree as follows:

Terms and Conditions

1.The Lease has not been modified or amended, except as follows:
__________________________________________________. The Lease is in full force
and effect and constitutes a complete statement of the agreements, covenants,
terms and conditions under the Lease between Landlord and Tenant with respect to
the Demised Premises.  Tenant has not given Landlord any notice of termination
under the Lease.

2.The term under the Lease commenced as of _________________, __________, and
shall terminate at 11:59 p.m. on ______________________ [or the day immediately
prior to the _______________ (____th) anniversary date of the referenced term
commencement date], subject to further extension periods as may be permitted
under the Lease.

3.The Lease and all estates, options, liens and charges therein contained or
created thereunder are and shall be expressly subject and subordinate to the
lien and effect of the Mortgage, and to all renewals, modifications,
consolidations, replacements and extensions thereof, to the full extent of the
principal sum secured thereby and interest thereon, with the same force and
effect as if the Mortgage had been executed, delivered and duly recorded, in
appropriate Clerk’s Office , prior to the execution and delivery of the Lease.

J-1

4846-0294-9028.v11

--------------------------------------------------------------------------------

 

4.The annual fixed rent (i.e., net of common area maintenance charges, taxes,
etc.)  currently payable under the Lease is $_________________.

5.Except for the security deposit, Tenant has not deposited any monies or
instruments to secure any of its agreements or obligations under the Lease and
has not paid any rent or any other amounts due under the Lease for periods
subsequent to the date hereof.

6.Tenant has no known defenses, offsets or counterclaims against its obligations
to pay the Rent or any other charges and to perform its other covenants under
the Lease. Except as expressly set forth in the Lease, Tenant is entitled to no
allowances, rent abatements, or other concessions.

7.Tenant has _____ (__) unexercised options to extend the Lease for up to
successive periods of _______ (__) years each. Except as expressly set forth in
the Lease, Tenant does not have any right to lease additional space, reduce the
size of the Demised Premises, extend the term of the Lease, terminate the Lease,
purchase the Demised Premises or any other rights or options with respect to the
Demised Premises.

8.Tenant is in full and complete possession of the Demised Premises, has
accepted the Demised Premises pursuant to the terms and provisions of the Lease,
is in compliance with the Lease and the Demised Premises are satisfactory for
Tenant’s purposes.

9.To the best of Tenant’s knowledge and belief, there are no rental, lease, or
similar commissions payable with respect to the Lease, except as may be
expressly set forth therein.

10.Tenant is obligated to pay rent to Landlord at the rate set forth in the
Lease. Tenant is current with respect to, and is paying the full rent and other
charges stipulated in the Lease with no offsets, deductions, defenses or claims
known to Tenant as of the date hereof.

11.Tenant has not received any notice from Landlord of any default by Tenant
under the Lease that has not been cured, except as follows:
______________________.

12.Tenant has no actual knowledge of any event which, with the giving of notice,
the passage of time or both, would constitute a default by Tenant under the
Lease, except as follows: ______________________.

13.Tenant has not delivered to Landlord any notice of any default by Landlord
under the Lease that has not been cured, except as follows:
______________________.

14.Tenant has no actual knowledge of any event which, with the giving of notice,
the passage of time or both, would constitute a default by Landlord under the
Lease known to Tenant as of the date hereof, except as follows:
______________________.

15.Tenant has no actual knowledge of any existing defenses or offsets against
the enforcement of the Lease known to Tenant as of the date hereof.

16.Tenant has not sublet, transferred, assigned or hypothecated its interest
under the Lease, except as follows: ______________________.

17.The respective individuals executing this Agreement on behalf of each party
are fully authorized and empowered to do so, and no consent, vote or approval is
required which has not been given or taken.

18.Lender and Tenant acknowledge and agree that for so long as: (a) Tenant is
not in default in the payment of rent or additional rent or in the performance
or observance of any of the other terms, covenants, provisions or conditions of
the Lease beyond any applicable notice and cure period, (b) Tenant is not in
default under this Agreement beyond any applicable notice and cure period, and

E-2

4846-0294-9028.v11

--------------------------------------------------------------------------------

 

(c) the Lease is in full force and effect, Lender agrees to the following:  (i)
Tenant’s use, possession, and enjoyment of the Premises and Tenant’s rights and
privileges under the Lease shall not be diminished or interfered with by Lender
for any reason whatsoever during the term of the Lease or any extensions or
renewals permitted under the Lease under the terms existing as of the date of
this Agreement; and (ii) Lender will not join Tenant as a party defendant in any
action or proceeding to foreclose the Mortgage or to enforce any rights or
remedies of Lender under the Mortgage which would cut-off, destroy, terminate,
or extinguish the Lease under the terms existing as of the date of this
Agreement.  

 

After notice is given by the Lender to Tenant that the Mortgage is in default
and that the rents under the Lease should be paid to Lender, Tenant will attorn
to Lender and pay to Lender, or in accordance with the directions of Lender, all
rents and other monies thereafter due and to become due to Landlord under the
Lease.  Tenant shall have no responsibility to ascertain whether such demand by
Lender is permitted under the Mortgage or any assignment of rents
thereunder.  Landlord waives any right, claim or demand it may now or later have
against Tenant by reason of such payment to Lender, and any such payment to
Lender shall discharge of the obligations of Tenant to make such payment to
Landlord.

 

19.In the event that Lender succeeds to the interest of Landlord under the Lease
and/or to title to the Demised Premises, Tenant agrees to attorn to Lender, and
Lender and Tenant hereby agree to be bound to one another under all of the
terms, covenants and conditions of the Lease; accordingly, from and after such
event, Lender and Tenant shall have the same remedies against one another for
the breach of an agreement contained in the Lease as Tenant and Landlord had
before Lender succeeded to the interest of Landlord; provided, however, that
Lender shall not be:

 

 

a.

liable for any act or omission of any prior landlord (including the Landlord),
including but not limited to monetary damages or injunctive relief; or

 

b.

subject to any offsets or defenses which Tenant might have against any prior
landlord (including the Landlord), except as expressly set forth in the Lease;
or

 

c.

liable for the return of any security deposit unless it actually receives such
security deposit; or

 

d.

bound by the payment (to any prior landlord including the Landlord) of any rent
or additional rent intended to cover any period of time more than the lesser of
either (i) thirty (30) days, or (ii) two business day from Lender’s delivery of
notice to Tenant next following the date on which the Lender succeeds to the
interest of Landlord under the Lease and/or to title to the Demised Premises; or

 

e.

bound by any modification of the Lease unless previously approved in writing by
Lender.

Nothing in this paragraph shall be deemed to waive any of Tenant’s rights and
remedies against any prior landlord including Landlord.  

20.Tenant will not pay to Landlord an installment of rent or additional rent or
any part thereof more than one (1) month prior to the due date of such
installment.

21.In the event that Lender or any other party acquires title to or the right to
possession of the Demised Premises upon the foreclosure of the Mortgage, or upon
the sale of the Demised Premises by Lender after foreclosure or acquisition of
title in lieu thereof, Tenant agrees not to seek to terminate the Lease by
reason thereof, but shall remain bound unto the new owner so long as the new
owner agrees to be bound to Tenant under all of the terms, covenants and
conditions of the Lease, as provided in this Agreement, and subject to the same
provisions contained in this Agreement.

22.If Lender (or its nominee, designee or assignee) shall succeed to the rights
of Landlord under the Lease through possession or foreclosure action, delivery
of a deed or otherwise, or another person purchases the Premises upon or
following foreclosure of the Mortgage, then at the request of Lender (or its
nominee or designee) or such purchaser (Lender, its nominee and designees, and
such purchaser, each being a “Successor-Landlord”), (i) subject to the terms and
conditions of this Agreement, Tenant shall

E-3

4846-0294-9028.v11

--------------------------------------------------------------------------------

 

attorn to and recognize Successor-Landlord as Tenant’s landlord under the Lease,
(ii) Successor-Landlord will accept the attornment of Tenant, and subject to the
limitations contained in this Agreement, it will assume and perform all of
Landlord's obligations under the Lease, and (iii) Successor-Landlord and Tenant
shall each promptly execute and deliver any instrument that the requesting party
may reasonably request to evidence the foregoing.

23.Any notice, request, demand, statement or consent made hereunder shall be in
writing and shall be sent by registered or certified mail, postage prepaid,
return receipt requested, and shall be deemed given when postmarked and
addressed as follows:

 

If to Landlord:

 

 

 

 

 

 

 

 

Attn:

 

 

 

If to Lender:

 

 

 

 

 

 

 

 

Attn:

 

 

 

With a copy to:

 

 

 

 

 

 

 

 

 

 

Attn:

 

 

If to Tenant:

At the Demised Premises, with a copy sent simultaneously and in like manner to
Tenant at:

499 Park Avenue, Suite1200

New York, NY 10022

Attn: Legal

 

And with an additional copy sent by email to legal@urogen.com

 

Each party may designate a change of address by notice to the other parties by
giving at least five (5) business days before such change of address is to
become effective.

25.This Agreement shall bind and inure to the benefit of and be enforceable by
the parties hereto and their respective heirs, personal representatives,
successors, and assigns.

 

26.This Agreement contains the entire agreement between the parties on the
subject set forth herein and cannot be changed, modified, waived, or cancelled
except by an agreement in writing executed by the party against whom enforcement
of such modification, change, waiver of cancellation is sought.

 

E-4

4846-0294-9028.v11

--------------------------------------------------------------------------------

 

27.THE PARTIES TO THIS AGREEMENT WAIVE TRIAL BY JURY IN CONNECTION WITH ANY AND
ALL CLAIMS OR ACTIONS INVOLVING OR ARISING IN CONNECTION THIS AGREEMENT.  THE
PARTIES FURTHER AGREE THAT THE PREVAILING PARTY OR PARTIES IN ANY LITIGATION OR
OTHER DISPUTE SHALL BE ENTITLED TO RECOVER FROM THE NON-PREVAILING PARTY OR
PARTIES ALL LEGAL FEES AND COSTS INCURRED IN CONNECTION WITH A BREACH OF THE
TERMS OF THIS AGREEMENT.

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the
date(s) set forth below.

 

Attest:

 

 

 

LENDER

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

 

Name:

 

 

Title:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

Dated:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Attest:

 

 

 

LANDLORD

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

 

Name:

 

 

Title:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

Dated:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Attest:

 

 

 

TENANT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

 

Name:

 

 

Title:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

Dated:

 

 

 

 

 

 

 




E-5

4846-0294-9028.v11

--------------------------------------------------------------------------------

 

(Lender Acknowledgment)

STATE OF          )

                             ):ss.

COUNTY OF      )

On the _____ day of ____________, in the year ________, before me, the
undersigned, a notary public in and for said state, personally appeared
____________________________, personally known to me or proved to me on the
basis of satisfactory evidence to be the individual(s) whose name(s) is (are)
subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their capacity(ies), and that by his/her/their
signature(s) on the instrument, the individual(s), or the person upon behalf of
which the individual(s) acted, executed the instrument.

 

 

 

Notary Public

 

 

(Landlord Acknowledgment)

 

STATE OF          )

                             ):ss.

COUNTY OF      )

On the _____ day of ____________, in the year ________, before me, the
undersigned, a notary public in and for said state, personally appeared
____________________________, personally known to me or proved to me on the
basis of satisfactory evidence to be the individual(s) whose name(s) is (are)
subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their capacity(ies), and that by his/her/their
signature(s) on the instrument, the individual(s), or the person upon behalf of
which the individual(s) acted, executed the instrument.

 

 

 

Notary Public

 

 

(Tenant Acknowledgment)

 

STATE OF          )

                             ):ss.

COUNTY OF      )

On the _____ day of ____________, in the year ________, before me, the
undersigned, a notary public in and for said state, personally appeared
____________________________, personally known to me or proved to me on the
basis of satisfactory evidence to be the individual(s) whose name(s) is (are)
subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their capacity(ies), and that by his/her/their
signature(s) on the instrument, the individual(s), or the person upon behalf of
which the individual(s) acted, executed the instrument.

 

 

 

Notary Public

 

 

 

E-6

4846-0294-9028.v11

--------------------------------------------------------------------------------

 

EXHIBIT I

 

FORM OF LETTER OF CREDIT

 

 

Irrevocable Standby Letter of Credit

 

Issue Date:  

Our Reference No.

 

Applicant:

 

Beneficiary:

 

Amount:

 

Date of Initial Expiration:

 

We hereby issue this Irrevocable Standby Letter of Credit (the “Letter of
Credit”) in favor of Beneficiary, payable in immediately available funds in one
or more drafts drawn upon us at sight when accompanied by:

 

 

1.

Beneficiary’s statement, signed by an authorized representative of Beneficiary
(signing as such), indicating name and title and stating exactly as follows:

 

“The amount of this draw $_________under Irrevocable Standby Letter of Credit
No.______ is being made pursuant to that certain Lease Agreement dated as of
________, between [Name of Beneficiary], a New Jersey general partnership
(“Landlord”), as landlord, and [Name of Applicant], a New Jersey limited
liability company, (“Tenant”), as tenant for the premises located at [--- Need
Address ---] (such Lease Agreement, as amended from time to time, being
sometimes hereinafter referred to, collectively, as the “Lease”) and represents
funds due to Landlord from Tenant as a result of Tenant’s failure to cure a
default (as such term is defined in the Lease) under the Lease after expiration
of any applicable notice and cure periods.

 

Landlord certifies that 1) it mailed the attached notice of default in the
manner permitted under the Lease to the Tenant at the notice address for the
Tenant set forth in the Lease, and 2) Landlord is authorized to draw upon this
Letter of Credit in accordance with the terms and conditions of this Lease”.  

 

 

2.

Copy of Landlord’s notice of default to Tenant.

 

Partial draws shall be permitted.

 

THIS LETTER OF CREDIT IS TRANSFERABLE, BUT ONLY IN ITS ENTIRETY AND MAY BE
SUCCESSIVELY TRANSFERRED. TRANSFER OF THIS LETTER OF CREDIT SHALL BE EFFECTED BY
US UPON YOUR SUBMISSION OF THIS ORIGINAL LETTER OF CREDIT, INCLUDING ALL
ORIGINALS OF AMENDMENTS, IF ANY, ACCOMPANIED BY OUR TRANSFER REQUEST FORM DULY
COMPLETED AND EXECUTED. IF YOU WISH TO TRANSFER THE LETTER OF CREDIT, PLEASE
CONTACT US TO OBTAIN THE REQUIRED TRANSFER REQUEST FORM AND APPLICABLE CHARGES,
IF ANY. IN ANY EVENT, THIS LETTER OF CREDIT MAY NOT BE TRANSFERRED TO ANY PERSON
OR ENTITY LISTED IN OR OTHERWISE SUBJECT TO, ANY SANCTION OR EMBARGO UNDER ANY
APPLICABLE RESTRICTIONS. ALL CHARGES AND FEES RELATED TO SUCH TRANSFER SHALL BE
FOR THE ACCOUNT OF THE APPLICANT.

 

It is a condition of this Letter of Credit that is shall be automatically
extended for additional periods of one (1) year from the date of the initial
expiration date of this Letter of Credit set forth above and upon each
anniversary of such date, unless at least sixty (60) days prior thereto we send
notice to Beneficiary in writing by certified mail, postage prepaid, return
receipt requested, or by courier at the above address or such other address as
Beneficiary may provide

J-1

4846-0294-9028.v11

--------------------------------------------------------------------------------

 

to us in writing specifically mentioning the number of this Letter of Credit,
for the delivery of notices hereunder, that we elect not to extend this Letter
of Credit for such additional one (1) year period.  Following Beneficiary’s
receipt of such notice, Beneficiary may draw by presentation of drafts on us at
sight within the then applicable expiration date of this Letter of Credit for an
amount not to exceed the balance remaining in this Letter of Credit.

 

All drafts drawn under this Letter of Credit must be marked, “Drawn under
JPMorgan Chase Bank, N.A. Letter of Credit No. --------------------“.

 

Any demand for payment made by Beneficiary shall be presented during business
hours on any business day on or prior to the then current expiration date of
this Letter of Credit.  All demands for payment shall be deemed to be presented
on the date received by us; provided however, that if a demand for payment is
actually received on a non-business day or during non-business hours, then it
shall be deemed received on the immediately succeeding business day.  “Business
day” means any weekday that is not a holiday and on which banking institutions
are authorized or required by law to remain open in the State of New Jersey, and
a day of which inter-bank payments can be effected on Fedwire System.

 

We hereby engage and agree with Beneficiary that drafts drawn under and in
accordance with the terms of this Letter of Credit will be duly honored by us as
provided herein, and at our counters at 10420 Highland Manor Dr., 4th Fl, Tampa,
FL 33610, Attn: Standby LC Unit  on or before the expiry date hereof.  

 

We will accept any and all statements and documents made or delivered to us
pursuant to this Letter of Credit as conclusive, binding and correct without
investigating the truthfulness, accuracy, correctness or validity thereof, and
notwithstanding the claim of the Applicant.

 

This Letter of Credit is subject to the terms and conditions of the
International Standby Practices 1998 (ISP98), International Chamber of Commerce
Publication No. 590 and the Laws of State of New Jersey.  In the event of a
conflict, Laws of State of New Jersey will control without regard to the
principles of conflict of Laws.

 

This Letter of Credit sets for in full the terms of our undertaking and neither
such undertaking nor any of the terms of this Letter of Credit may be modified,
amended, amplified or limited by reference to any document, instrument or
agreement referred to in this Letter of Credit, or by any document, instrument
or agreement in which this Letter of Credit is referred to, or to which this
Letter of Credit relates, and any such reference shall not be deemed to
incorporate in this Letter of Credit by reference any such document, instrument
or agreement.

 

_____________ BANK

By:___________________________________

 

E-2

4846-0294-9028.v11

--------------------------------------------------------------------------------

 

EXHIBIT J

 

LEED CORE & SHELL TENANT LEASE REQUIREMENTS

 

[ggkz0rn2wzls000007.jpg]




J-1

4846-0294-9028.v11

--------------------------------------------------------------------------------

 

EXHIBIT K

 

HVAC ZONES

 

[ggkz0rn2wzls000008.jpg]




E-2

4846-0294-9028.v11

--------------------------------------------------------------------------------

 

[ggkz0rn2wzls000009.jpg]

[ggkz0rn2wzls000010.jpg]

E-3

4846-0294-9028.v11